Exhibit 10.1

EXECUTION VERSION

 

Fourth Amended and Restated

Limited Liability Company Agreement

of

PrinceRidge Partners LLC



--------------------------------------------------------------------------------

Fourth Amended and Restated Limited Liability Company Agreement

of

PrinceRidge Partners LLC

TABLE OF CONTENTS

 

          Page  

ARTICLE I INTERPRETATION

     2   

Section 1.01

   Definitions      2   

Section 1.02

   Pronouns; Gender; Construction      10   

Section 1.03

   Headings; Cross-References      10   

ARTICLE II GENERAL PROVISIONS

     11   

Section 2.01

   Formation of the Company      11   

Section 2.02

   Company Name and Address      11   

Section 2.03

   Registered Agent and Registered Office      11   

Section 2.04

   Purposes of the Company      11   

Section 2.05

   Fiscal Year      11   

Section 2.06

   Maintenance of Separateness      11   

ARTICLE III THE MEMBERS

     14   

Section 3.01

   Current Members; Admission of Additional Members      14   

Section 3.02

   Supplementary Agreements      14   

Section 3.03

   Representations      15   

Section 3.04

   Liability of the Members      16   

Section 3.05

   Limited Rights of Members      16   

Section 3.06

   Power of Attorney      16   

Section 3.07

   Bankruptcy, Dissolution, Removal, Withdrawal, Admission or Resignation of a
Member      17   

Section 3.08

   Associated Members      17   

ARTICLE IV MANAGEMENT OF THE COMPANY

     17   

Section 4.01

   Management of the Company      17   

Section 4.02

   Size of the Board      17   

Section 4.03

   Designation of Managers      17   

Section 4.04

   Term of Office; Vacancies and Removal      18   

Section 4.05

   Meetings of the Board      18   

Section 4.06

   Notice of Meetings      18   

Section 4.07

   Quorum and Voting      18   

Section 4.08

   Action Without a Meeting and Telephonic Meetings      19   

Section 4.09

   Actions Requiring Unanimous Consent      19   

Section 4.10

   Officers      21   

Section 4.11

   Chairman as Agent      22   

Section 4.12

   Ability to Bind the Company      22   

Section 4.13

   Compensation of Managers; Expense Reimbursement      22   

Section 4.14

   No Participation in Management by Members      22   

 

-i-



--------------------------------------------------------------------------------

Section 4.15

   Reliance by Third Parties      23   

Section 4.16

   Reliance by the Members      23   

Section 4.17

   Expenses      23   

Section 4.18

   Standards for Actions by the Managers, Officers and the Members      23   

Section 4.19

   Management Availability      24   

Section 4.20

   Compliance with Securities and National Stock Exchange Laws, Rules and
Regulations      24   

ARTICLE V ISSUANCE OF UNITS; COMPENSATION; LOANS

     25   

Section 5.01

   Issuance of Units      25   

Section 5.02

   Adjustment of Profit Units and Equity Units      26   

Section 5.03

   Issuance of Senior Securities      26   

Section 5.04

   Guaranteed Payments      26   

Section 5.05

   Loans      26   

ARTICLE VI CAPITAL ACCOUNTS OF MEMBERS AND OPERATION THEREOF

     27   

Section 6.01

   Capital Accounts      27   

Section 6.02

   General Allocations      28   

Section 6.03

   Special Allocations      29   

Section 6.04

   Liabilities      30   

Section 6.05

   Goodwill      30   

Section 6.06

   Allocation of Income and Loss for Tax Purposes      30   

Section 6.07

   Determination by the Board of Certain Matters      30   

Section 6.08

   Adjustments by the Board to Take Account of Certain Events      31   

ARTICLE VII REPURCHASE OF UNITS; DISTRIBUTIONS ON UNITS

     31   

Section 7.01

   Repurchase of Units      31   

Section 7.02

   Distributions      31   

Section 7.03

   Limitations on Distributions and Repurchases of Units      33   

ARTICLE VIII WITHDRAWAL FROM THE COMPANY

     33   

Section 8.01

   Withdrawal      33   

Section 8.02

   Repurchase of Units in Connection with Withdrawal of a Member      34   

Section 8.03

   Right to Offset      36   

ARTICLE IX TRANSFERS OF UNITS

     36   

Section 9.01

   Transfers of Units      36   

Section 9.02

   Involuntary Transfers; Right of First Refusal      36   

ARTICLE X SALE OF UNITS; MONETIZATION EVENTS

     37   

Section 10.01

   Payment of Unit Sale Proceeds      37   

Section 10.02

   Tag Along and Drag Along Rights      37   

Section 10.03

   Preemptive Rights      38   

Section 10.04

   Monetization Events      39   

Section 10.05

   Allocation of Sale Proceeds Between the Company and the Partnership      40
  

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XI DURATION, WINDING-UP AND TERMINATION OF THE COMPANY

     40   

Section 11.01

   Term      40   

Section 11.02

   Dissolution      40   

Section 11.03

   Winding Up      40   

Section 11.04

   Final Distribution      40   

Section 11.05

   Time for Liquidation, etc.      41   

Section 11.06

   Cancellation      41   

Section 11.07

   Final Allocations      41   

ARTICLE XII TAX MATTERS; BOOKS AND RECORDS.

     42   

Section 12.01

   Filing of Tax Returns      42   

Section 12.02

   Reports to Current and Former Members      42   

Section 12.03

   Tax Matters Partner      42   

Section 12.04

   Member Basis      45   

Section 12.05

   Tax Election      45   

Section 12.06

   Books and Records; Access; Auditors      45   

ARTICLE XIII ADDITIONAL AGREEMENTS

     45   

Section 13.01

   Restrictive Covenants      45   

Section 13.02

   Observer Rights      45   

Section 13.03

   Transactions with Affiliates      46   

ARTICLE XIV MISCELLANEOUS

     46   

Section 14.01

   Entire Agreement      46   

Section 14.02

   Amendments of Agreement      46   

Section 14.03

   Further Actions      46   

Section 14.04

   Applicable Law      47   

Section 14.05

   Counterparts      47   

Section 14.06

   Successors and Assigns      47   

Section 14.07

   No Waiver      47   

Section 14.08

   Survival      47   

Section 14.09

   Notices      47   

Section 14.10

   Dispute Resolution      48   

Section 14.11

   Injunctive Relief      48   

Section 14.12

   Choice of Venue      48   

Section 14.13

   Enforceability      49   

Section 14.14

   Judicial Modification      49   

Section 14.15

   Legal Proceedings      49   

Appendix A Form of Joinder Agreement for Managers

 

-iii-



--------------------------------------------------------------------------------

DEFINED TERMS

      Page  

Accounting Period

     2   

Act

     2   

Additional Member

     2, 14   

Adjusted Capital Account Deficit

     2, 29   

Affiliate

     2   

Agreement

     2   

Amended and Restated Limited Liability Company Agreement

     3   

Appendix A (or other Appendix)

     3   

Asset Sale Proceeds

     3   

Associated Member

     3   

Available Assets

     3   

Business

     3   

Business Day

     3   

Capital Account

     3   

Capital Net Income

     3   

Capital Net Loss

     3   

Cause

     3   

Class A Partners

     3   

Code

     3   

Company

     4   

Company Tax Audit

     42   

Contribution Agreement

     4   

Corporate Conversion

     4, 39   

Day-to-Day Responsibilities

     4   

Drag Along Right

     4, 38   

Equity Units

     4   

Excess Allocation Amount

     4, 41   

Executive Agreement

     4   

Exercising Member

     4, 39   

Final Distribution

     4, 41   

Fiscal Year

     4, 11   

Former Member

     4   

Former QPRMS

     8   

IFMI

     4   

IFMI Managers

     4   

IFMI Parent

     4   

Inactive Partner

     5   

Individual Member

     5   

Involuntary Transfer

     5   

Joinder Agreement

     5   

Limited Partner

     5   

Management Group Entities

     5   

Mandatory Distribution

     5, 32   

Meeting

     6, 46   

      Page  

Members

     6   

Monetization Event

     6   

Net Income

     6   

Net Loss

     6   

New Units

     6   

Notice Year

     6, 35   

Original Agreement

     1   

Partners

     7   

Partnership

     7   

Partnership Agreement

     7   

Partnership Subsidiary

     7   

Passive Members

     7, 37   

Pass-Thru Member

     7, 43   

Permanent Disability

     7   

Person

     7   

Pre-Closing Company Tax Audit

     7, 44   

Preemptive Notice

     7, 38   

Preemptive Notice Window

     7, 39   

Preemptive Reply

     7, 39   

Preemptive Right

     7, 38   

PrinceRidge Managers

     8   

PrinceRidge Member

     8, 44   

Profit Units

     8   

Purchaser Notice

     8, 38   

Qualifying PrinceRidge Member

     8   

Restrictive Covenants

     8   

Sale Proceeds

     8   

Sale Transaction

     8   

Second Amended and Restated Limited Liability Company Agreement

     8   

Section 704(c) Property

     8   

Securities Act

     9   

Selling Member(s)

     9, 37   

Source

     9   

Sub-Capital Account

     9, 27   

Subscription Commitment

     9   

Supplementary Agreement

     9, 14   

Tag Along Right

     9, 38   

Target Final Balance

     9, 41   

Target Minimum Repurchase Amount

     9, 35   

Target Repurchase Date

     9, 35   

Tax Matters Partner

     9, 42   

Termination and Separation Agreement

     9   

Third Amended and Restated Limited Liability Company Agreement

     1, 9   

 

 

-iv-



--------------------------------------------------------------------------------

Third Party Purchaser

     9, 37   

Threshold Value

     9   

Transaction Notice

     10, 37   

Transfer

     10   

Underlying Transaction

     10, 37   

Unit Price

     10   

Unit Sale Proceeds

     10   

Units

     10   

Voluntarily Withdraw

     10   

Withdrawal Date

     10, 34   

 

 

-v-



--------------------------------------------------------------------------------

Fourth Amended and Restated Limited Liability Company Agreement

of

PrinceRidge Partners LLC

Dated as of May 31, 2011

This Fourth Amended and Restated Limited Liability Company Agreement is made and
entered into as of the date set forth above by and among the undersigned Persons
and shall hereafter govern the Company.

R E C I T A L S:

WHEREAS, the Company was formed under the Act as BlueHawk Management LLC,
pursuant to a Certificate of Formation filed with the Secretary of State of the
State of Delaware on January 28, 2008;

WHEREAS, the Company was initially governed by a Limited Liability Company
Agreement, dated as of May 1, 2008 (the “Original Agreement”);

WHEREAS, the Company’s name was changed to VinsonForbes Holdings LLC pursuant to
a Certificate of Amendment of Certificate of Formation filed with the Secretary
of State of the State of Delaware on December 5, 2008;

WHEREAS, the Original Agreement was amended and restated in its entirety
pursuant to an Amended and Restated Limited Liability Company Agreement, dated
as of December 12, 2008 (the “Amended and Restated Limited Liability Company
Agreement”);

WHEREAS, the Amended and Restated Limited Liability Company Agreement was
amended and restated in its entirety pursuant to a Second Amended and Restated
Limited Liability Company Agreement, dated as of February 1, 2009 (the “Second
Amended and Restated Limited Liability Company Agreement”);

WHEREAS, the Company’s name was changed to PrinceRidge Partners LLC pursuant to
a Certificate of Amendment of Certificate of Formation filed with the Secretary
of State of the State of Delaware on June 29, 2009;

WHEREAS, the Second Amended and Restated Limited Liability Company Agreement was
amended and restated in its entirety pursuant to a Third Amended and Restated
Limited Liability Company Agreement, dated as of July 1, 2009 (the “Third
Amended and Restated Limited Liability Company Agreement”);

WHEREAS, the Company, pursuant to a resolution and consent dated as of April 15,
2011, resolved, among other matters, to amend the Third Amended and Restated
Limited Liability Company Agreement and admit each of Daniel G. Cohen and IFMI
as a Member of the Company and a Class A Partner of the Partnership; and

WHEREAS, the current Members, Ahmed A. Alali, Daniel G. Cohen, John P. Costas,
Colette C. Dow, Ronald J. Garner, Michael T. Hutchins, Matthew G. Johnson and
IFMI, wish to amend and restate the Third Amended and Restated Limited Liability
Company Agreement in its entirety and to enter into this Agreement (as defined
below).

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree to continue the Company and
hereby amend and restate the Third Amended and Restated Limited Liability
Company Agreement, which is replaced and superseded in its entirety by this
Agreement, as follows:

ARTICLE I

Interpretation

Section 1.01 Definitions. Unless otherwise expressly provided in this Agreement,
the following terms used in this Agreement shall have the meanings provided in
this Section 1.01. In addition, capitalized terms used in this Agreement that
are used in reference to the Partnership or Partnership Agreement, shall have
the meaning given to such terms in the Partnership Agreement.

(a) “Accounting Period” means a period (i) the first day of which is (A) the
first Business Day of each calendar quarter, (B) the date on which there are
contributions to the capital of the Company or any material amount is credited
to a Capital Account other than on a pro rata basis or (C) such other date
deemed appropriate by the Company; and (ii) the last day of which is (A) the day
prior to the commencement of any Accounting Period, (B) the date on which there
are withdrawals or distributions from the capital of the Company or any material
amount is debited or credited to any Capital Account other than on a pro rata
basis or (C) such other date deemed appropriate by the Company.

(b) “Act” means the Delaware Limited Liability Company Act (6 Del. C. § 18-101
et seq.), as amended from time to time.

(c) “Additional Member” shall have the meaning set forth in Section 3.01(b).

(d) “Adjusted Capital Account Deficit” shall have the meaning set forth in
Section 6.03(a)(iv)(A).

(e) “Affiliate” means, with respect to any specified Person, (i) a Person that
directly or indirectly, through one (1) or more intermediaries, controls, is
controlled by, or is under common control with, the Person specified, and
(ii) the successors, heirs, assigns, executors, personal representatives,
advisors and agents of each of the foregoing Persons and/or entities described
in (i) above. For purposes of this Agreement, each Associated Member shall be
deemed to be an Affiliate of the Member with whom such Associated Member is
associated.

(f) “Agreement” means this Fourth Amended and Restated Limited Liability Company
Agreement, dated as of the date first above written, the Appendices to this
Agreement and, with respect to each Member, any Supplementary Agreement to which
such Member is a party, as any of the foregoing may be amended from time to
time.

 

-2-



--------------------------------------------------------------------------------

(g) “Amended and Restated Limited Liability Company Agreement” shall have the
meaning set forth in the recitals.

(h) “Appendix A (or other Appendix or Appendices)” means Appendix A (or other
Appendix) to this Agreement.

(i) “Asset Sale Proceeds” means the gross proceeds minus expenses, if any,
attributable to the sale of all or any portion of the Company’s assets as part
of an extraordinary capital transaction.

(j) “Associated Member” shall mean any trust, limited liability company, limited
partnership or similar vehicle for the primary benefit of a Member’s descendants
(whether natural or adopted) or other family members (including spouses and
former spouses) and designated in the books and records of the Company as an
“Associated Member,” each in its capacity as a member of the Company.

(k) “Available Assets” means, as of any date, the excess of (a) the cash, cash
equivalent items and temporary investments held by the Company over (b) the sum
of the amount of such items as the Company reasonably determines to be necessary
for the payment of the Company’s expenses, liabilities and other obligations
(whether fixed or contingent including, to the extent determined by the Company,
any outstanding loans made by a Member to the Company to fund any operating
deficits, and taking into account adjustments with respect to any advances to a
Member which are subject to recoupment), and for the establishment of
appropriate reserves for such expenses, liabilities and obligations as may
arise, including the maintenance of adequate working capital for the continued
conduct of the Business.

(l) “Business” means the business activities of the Management Group Entities
and their Affiliates.

(m) “Business Day” shall mean any day other than (a) Saturday and Sunday and
(b) any other day on which banks located in New York City are required or
authorized by law to remain closed.

(n) “Capital Account” means the capital account(s) established for each Member
on the books of the Company.

(o) “Capital Net Income” and “Capital Net Loss” mean any Net Income or Net Loss
attributable to a Sale Transaction, reduced or increased by any expenses
allocated thereto by the Company.

(p) “Cause” shall have the meaning given to such term in a Member’s
Supplementary Agreement, a Member’s Executive Agreement or an IFMI Manager’s
Joinder Agreement, as applicable.

(q) “Class A Partners” means such Persons admitted to the Partnership as Class A
Limited Partners in accordance with the Partnership Agreement.

(r) “Code” means the Internal Revenue Code of 1986, as amended.

 

-3-



--------------------------------------------------------------------------------

(s) “Company” means PrinceRidge Partners LLC, a Delaware limited liability
company organized on January 28, 2008 as BlueHawk Management LLC.

(t) “Contribution Agreement” means the Contribution Agreement, dated April 19,
2011 by and among the Company, the Partnership and IFMI.

(u) “Corporate Conversion” shall have the meaning set forth in Section 10.04(a).

(v) “Day-to-Day Responsibilities” means an Individual Member’s day-to-day role
with respect to the Business.

(w) “Drag Along Right” shall have the meaning set forth in Section 10.02(c).

(x) “Equity Units” means for each Member, the Equity Units indicated on the
books and records of the Company and/or in such Member’s Supplementary
Agreement.

(y) “Excess Allocation Amount” shall have the meaning set forth in
Section 11.04.

(z) “Executive Agreement” means any Executive Agreement, by and among the
Partnership, IFMI and the executive named therein.

(aa) “Exercising Member” shall have the meaning set forth in Section 10.03(b).

(bb) “Final Distribution” shall have the meaning set forth in Section 11.04.

(cc) “Fiscal Year” shall have the meaning set forth in Section 2.05.

(dd) “Former Member” refers to such Persons as hereafter from time to time cease
to be Members, whether voluntarily or otherwise, in accordance with this
Agreement.

(ee) “IFMI” means IFMI, LLC, a Delaware limited liability company.

(ff) “IFMI Parent” means Institutional Financial Markets, Inc., a Maryland
corporation.

(gg) “IFMI Managers” means Walter T. Beach, Daniel G. Cohen, and Lance Ullom,
and any successors thereto designated by IFMI consistent with the following. In
the event that any of Walter T. Beach, Daniel G. Cohen, or Lance Ullom ceases to
be an IFMI Manager or is removed by IFMI or otherwise, each person designated to
replace each such IFMI Manager shall be subject to approval by the PrinceRidge
Managers (which approval shall include review of the results of the Company’s
customary background investigation of such designated person), such approval not
to be unreasonably withheld or delayed; provided that, if the PrinceRidge
Managers do not approve the first person selected by IFMI to fill each such

 

-4-



--------------------------------------------------------------------------------

vacancy, the next person designated by IFMI to fill such vacancy shall be
selected by the PrinceRidge Managers from a list of two candidates selected by
IFMI in good faith (which candidates shall have satisfied the customary
background review process employed by IFMI Parent with respect to the
independent members of its board of directors), which candidates shall not
include the candidate previously proposed to fill such vacancy.

(hh) “Inactive Member” means a Member whose Day-to-Day Responsibilities have
ceased or been terminated by the Board.

(ii) “Individual Member” means a Member who is a natural person.

(jj) “Involuntary Transfer” means one (1) or more of the following events:

(i) the filing of a valid petition of voluntary or involuntary bankruptcy, or
the insolvency of a Member;

(ii) receipt by a Member of notice of a public, private or judicial sale of all
or any part of its Units to satisfy a judgment against or other indebtedness of
such Member;

(iii) an assignment of all or any part of a Member’s Units for the benefit of
one (1) or more creditors of a Member, other than a pledge as security by IFMI
of its Units in connection with any financing arrangement or guarantee in
connection therewith, provided that any foreclosure upon a pledge or other
Transfer to or by a secured party in connection with such arrangement or
guarantee shall be deemed an Involuntary Transfer; and

(iv) the entry of a decree of divorce, or the execution by a Member of a
property settlement agreement, or any other action in connection with a pending
divorce proceeding, the effect of which is to grant rights to all or any part of
the Units owned by such Member to any Person other than such Member, in its
individual capacity.

(kk) “Joinder Agreement” means any Joinder Agreement, by and among the Company
and the Board member named therein. The Company’s standard Joinder Agreement is
attached hereto as Appendix A.

(ll) “Limited Partner” means each Person admitted as a limited partner of the
Partnership in accordance with the Partnership Agreement, including any Persons
hereafter admitted as Limited Partners in accordance with the Partnership
Agreement and excluding any Persons who cease to be Limited Partners in
accordance with the Partnership Agreement.

(mm) “Management Group Entities” means the Company and the Partnership and any
subsidiary or controlled Affiliate thereof (whether existing on or after the
date hereof).

(nn) “Mandatory Distribution” shall have the meaning set forth in
Section 7.02(c).

 

-5-



--------------------------------------------------------------------------------

(oo) “Meeting” shall have the meaning set forth in Section 13.02.

(pp) “Members” means the members listed in the books and records of the Company,
as such books and records may be amended from time to time. For the avoidance of
doubt, each Class A Partner (as such term is defined in the Partnership
Agreement) as of the date hereof is also a Member as of the date hereof.

(qq) “Monetization Event” shall mean any of the following: (a) the sale of all
or any portion of the Management Group Entities’ Business or assets (as part of
an extraordinary capital transaction); (b) a public offering of all or any
portion of the equity securities of a Management Group Entity (or interests in a
feeder, successor or subsidiary entity pursuant to a Corporate Conversion);
(c) a sale or issuance of equity interests or other transaction of a Management
Group Entity that results in all or a majority of the aggregate economic
ownership of such entity being held by any third party investor; (d) any
transaction or series of related transactions that results in the reduction of
IFMI’s Units below a majority of the then-outstanding Units thereof; or (e) any
derivative or other transaction with similar effect to any of the foregoing as
reasonably determined by the Board.

(rr) “Net Income” or “Net Loss” shall mean, with respect to any Accounting
Period, the taxable income or tax loss of the Company for such period for
Federal income tax purposes as determined by the Company, taking into account
any separately stated items, increased by the amount of any tax-exempt income of
the Company during such period and decreased by the amount of any Code
Section 705(a)(2)(B) expenditures (within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(iv)(i)) of the Company; provided, however, that Net Income
or Net Loss of the Company shall be computed without regard to any items of
gross income, gain, loss or deduction specially allocated pursuant to
Section 6.03. In the event that the Capital Accounts are adjusted pursuant to
Section 6.01(b), the Net Income or Net Loss of the Company (and the constituent
items of income, gain, loss and deduction) realized thereafter shall be computed
in accordance with the principles of Treasury Regulations
Section 1.704-1(b)(2)(iv)(g).

(ss) “New Units” shall mean any Units, whether now authorized or not, any
rights, options or warrants to purchase Units and any indebtedness or class of
securities of the Company which is convertible into Units (or which is
convertible into a security which is, in turn, convertible into Units); provided
that the term “New Units” shall not include rights, options or warrants to
purchase Units and any indebtedness or class of securities of the Company which
is convertible into Units (or which is convertible into a security which is, in
turn, convertible into Units) issued (A) upon conversion or exercise of any
other equity securities of the Partnership or any of its controlled
subsidiaries; provided that the issuance of such equity securities complied with
the provisions of Section 10.03, (B) in the event of any subdivision of all of
the issued and outstanding Units into a greater number of interests, or (C) to
employees or consultants of the Company or the Partnership pursuant to any
employee stock plan or other employee benefit plan arrangement or consultancy
arrangement.

(tt) “Notice Year” shall have the meaning set forth in Section 8.02(a).

 

-6-



--------------------------------------------------------------------------------

(uu) “Partners” means the Limited Partners and the general partner,
collectively, of the Partnership, including any Persons hereafter admitted as
Partners in accordance with the Partnership Agreement and excluding any Persons
who cease to be Partners in accordance with the Partnership Agreement.

(vv) “Partnership” means PrinceRidge Holdings LP, a Delaware limited partnership
organized on January 28, 2008 as BlueHawk Capital Management LP.

(ww) “Partnership Agreement” means the limited partnership agreement of the
Partnership, as amended and in effect from time to time among the Company and
each Limited Partner of the Partnership.

(xx) “Partnership Subsidiary” means, individually, The PrinceRidge Group LLC, a
Delaware limited liability company, PrinceRidge Capital LLC, a Delaware limited
liability company, and each other corporation, limited liability company,
partnership, trust or other entity of which a majority of the voting or equity
interests are owned, directly or indirectly, by the Partnership or the Company.

(yy) “Passive Members” shall have the meaning set forth in Section 10.02(a).

(zz) “Pass-Thru Member” shall have the meaning set forth in Section 12.03(a).

(aaa) “Permanent Disability” shall have the meaning set forth in a Member’s
Supplementary Agreement.

(bbb) “Person” means any natural person, domestic or foreign limited liability
company, corporation, partnership, limited partnership, joint venture,
association, business trust, estate, trust, enterprise, bank holding company and
any other legal or commercial entity.

(ccc) “Pre-Closing Company Tax Audit” shall have the meaning set forth in
Section 12.03(c).

(ddd) “Preemptive Notice” shall have the meaning set forth in Section 10.03(b).

(eee) “Preemptive Notice Window” shall have the meaning set forth in
Section 10.03(b).

(fff) “Preemptive Reply” shall have the meaning set forth in Section 10.03(b).

(ggg) “Preemptive Right” shall have the meaning set forth in Section 10.03(a).

 

-7-



--------------------------------------------------------------------------------

(hhh) “PrinceRidge Managers” means John Costas, so long as he is a Qualifying
PrinceRidge Member, and Michael Hutchins, so long as he is a Qualifying
PrinceRidge Member. In the event that either John Costas or Michael Hutchins
(but not both) cease to be a Qualifying PrinceRidge Member, such individual that
remains a Qualifying PrinceRidge Member shall appoint one of the following
individuals as a replacement: Ahmed Alali, Colette Dow, Ronald Garner or Matthew
Johnson (such individuals, the “Non-Manager Members”), provided that the
individual appointed as a replacement shall then be a Qualifying PrinceRidge
Member. In the event that both John Costas and Michael Hutchins or any
replacement for either of them cease to be Qualifying PrinceRidge Members
(“Former QPRMS”), the PrinceRidge Manager(s), if any, shall be determined by a
majority vote of the Non-Manager Members and the Former QPRMS (voting as a
single class) (one vote each); provided, however, that any replacement
PrinceRidge Managers shall then be a Qualifying PrinceRidge Member; provided,
further, that each of the Non-Manager Members shall only have the ability to
participate in the vote to determine the PrinceRidge Managers if such
individuals shall then be Members of the Company or Partners of the Partnership.

(iii) “PrinceRidge Member” shall have the meaning set forth in
Section 12.03(c)(i).

(jjj) “Profit Units” means for each Member, the Profit Units indicated in the
books and records of the Company and/or in such Member’s Supplementary
Agreement.

(kkk) “Purchaser Notice” shall have the meaning set forth in Section 10.02(b).

(lll) “Qualifying PrinceRidge Member” means each of the following persons: John
Costas, Michael Hutchins, Ahmed Alali, Colette Dow, Ronald Garner and Matthew
Johnson, so long as each such person continues to hold at least 51% of the
number of Units of the Company and Units of the Partnership held by such person
on the date hereof.

(mmm) “Restrictive Covenants” shall have the meaning set forth in the
Partnership Agreement.

(nnn) “Sale Proceeds” means Asset Sale Proceeds and Unit Sale Proceeds.

(ooo) “Sale Transaction” means a transaction that generates Asset Sale Proceeds
or Unit Sale Proceeds.

(ppp) “Second Amended and Restated Limited Liability Company Agreement” shall
have the meaning set forth in the recitals.

(qqq) “Section 704(c) Property” means any Company property (a) that is
contributed to the Company, if there is a difference between the basis of such
property in the hands of the Company and the fair value of such property at the
time of its contribution, or (b) that is revalued pursuant to Section 6.01(b) of
this Agreement if the fair value of such property differs from its adjusted
basis as of the date of such revaluation.

 

-8-



--------------------------------------------------------------------------------

(rrr) “Securities Act” means the U.S. Securities Act of 1933, as amended.

(sss) “Selling Member(s)” shall have the meaning set forth in Section 10.02(a).

(ttt) “Source” means each source of Net Income and Net Loss for the Company
(excluding Capital Net Income) that is designated or changed from time to time
by the Company.

(uuu) “Sub-Capital Account” shall have the meaning set forth in
Section 6.01(a)(ii).

(vvv) “Subscription Commitment” means a Member’s or prospective Member’s
agreement to purchase Units.

(www) “Supplementary Agreement” shall have the meaning set forth in
Section 3.02.

(xxx) “Tag Along Right” shall have the meaning set forth in Section 10.02(b).

(yyy) “Target Final Balance” shall have the meaning set forth in Section 11.07.

(zzz) “Target Minimum Repurchase Amount” shall have the meaning set forth in
Section 8.02(a).

(aaaa) “Target Repurchase Date” shall have the meaning set forth in
Section 8.02(a).

(bbbb) “Tax Matters Partner” shall have the meaning set forth in
Section 12.03(a).

(cccc) “Termination and Separation Agreement” means the Termination and
Separation Agreement, dated May 31, 2011, by and among the Company, the
Partnership, and IFMI.

(dddd) “Third Amended and Restated Limited Liability Company Agreement” shall
have the meaning set forth in the recitals.

(eeee) “Third Party Purchaser” shall have the meaning set forth in
Section 10.02(a).

(ffff) “Threshold Value” shall mean the threshold value set forth in a Member’s
Supplementary Agreement.

 

-9-



--------------------------------------------------------------------------------

(gggg) “Transaction Notice” shall have the meaning set forth in
Section 10.02(a).

(hhhh) “Transfer” means to sell, assign, pledge, transfer or otherwise dispose
of, directly or indirectly, all or any part of a Unit.

(iiii) “Underlying Transaction” shall have the meaning set forth in
Section 10.02(a).

(jjjj) “Unit Price” means the price at which a Unit is purchased by a Member or
prospective Member or repurchased by the Company (other than in connection with
an extraordinary capital transaction or Monetization Event), and in the case of
a repurchase by the Company, shall equal the portion of the Capital Account (or
Sub-Capital Account) represented by the Units repurchased on the effective date
of the repurchase.

(kkkk) “Unit Sale Proceeds” means the net proceeds attributable to the
simultaneous sale of all or any portion of the Units of all of the Members,
after payment of expenses related thereto as determined by the Company; provided
that a Transfer of Units by a Member for tax or estate planning purposes or a
repurchase of Units at their Unit Price shall not be deemed to generate Unit
Sale Proceeds.

(llll) “Units” means (i) the limited liability company membership interests,
including Units of any type or class, whether existing as of the date hereof or
newly issued at a future date, such as Profit Units and Equity Units, or
representing any Source, issued by the Company to a Member in accordance with
this Agreement, and (ii) in the case of (a) the definitions of “Involuntary
Transfer,” “Monetization Event,” and “Qualifying PrinceRidge Member” in this
Section 1.01, and (b) Sections 4.19, 8.01(a), 8.01(c), 12.03 and 13.02, the
Partnership units of any type or class issued by the Partnership to a Limited
Partner in accordance with the Partnership Agreement.

(mmmm) “Voluntarily Withdraw” means a Member’s decision to withdraw as a Member
of the Company.

(nnnn) “Withdrawal Date” shall have the meaning set forth in Section 8.01(e).

Section 1.02 Pronouns; Gender; Construction. All pronouns shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the Person(s) may require in the context thereof. Where specific language is
used to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.

Section 1.03 Headings; Cross-References. The titles of the articles and the
headings of the sections of this Agreement are for convenience of reference
only, and are not to be considered in construing the terms and provisions of
this Agreement. References to “Article” or “Section” in this Agreement shall be
deemed to refer to the indicated Article or Section of this Agreement, unless
the context clearly indicates otherwise.

 

-10-



--------------------------------------------------------------------------------

ARTICLE II

General Provisions

Section 2.01 Formation of the Company. The Company was formed as a limited
liability company under the Act, by the filing of the Certificate of Formation
of the Company with the Office of the Secretary of State of the State of
Delaware on January 28, 2008. The Members shall make every reasonable effort to
assure that all other certificates and documents are properly executed and shall
accomplish all filing, recording, publishing and other acts necessary or
appropriate for compliance with all of the requirements for the formation of the
Company as a limited liability company under the Act. The Members hereby ratify
the execution and filing of the Certificate of Formation and other filings made
with the States of Delaware and New York prior to the date hereof.

Section 2.02 Company Name and Address. The name of the Company is PrinceRidge
Partners LLC. The original name of the Company was BlueHawk Management LLC. Its
principal office shall be located at 1633 Broadway, 28th Floor, New York,
NY 10019, or at such other location as the Company in the future may designate.

Section 2.03 Registered Agent and Registered Office. The address of the
registered office of the Company in the State of Delaware is c/o National
Corporate Research, Ltd., 615 South DuPont Highway, Dover, Delaware 19901. The
name and address of the registered agent of the Company in the State of Delaware
for service of process on the Company is National Corporate Research, Ltd., 615
South DuPont Highway, Dover, Delaware 19901. Such office and such agent may be
changed from time to time by the Company through appropriate filings with the
Secretary of State of the State of Delaware.

Section 2.04 Purposes of the Company.

(a) The Company is organized for the purpose of engaging, directly or indirectly
through Affiliates or joint ventures, in a full range of financial services
activities. In connection with the foregoing, the Company shall serve as the
general partner of the Partnership, pursuant to the Partnership Agreement. The
Company may also engage in any other business or activity related or unrelated
to any of the foregoing activities. In addition to the foregoing, the Company
may engage in any activities that are lawful for a limited liability company
under the Act.

(b) The Company shall have the power to take any action and engage in any
proceeding, activity and transaction that the Board pursuant to Article IV of
this Agreement, may deem necessary or advisable in connection with the foregoing
purposes.

Section 2.05 Fiscal Year. The fiscal year of the Company (the “Fiscal Year”)
shall end on December 31 of each year.

Section 2.06 Maintenance of Separateness. Each of the Company, the Partnership
and the Partnership Subsidiaries shall at all times be obligated to:

 

-11-



--------------------------------------------------------------------------------

(a) maintain all of its business records, books of account and bank accounts
separate from those of IFMI Parent, IFMI or any other Person;

(b) ensure that its assets are not commingled with the assets of IFMI Parent,
IFMI or any other Person;

(c) conduct its business solely in its own name and, in the case of the Company,
the name of the Partnership (when acting on behalf of the Partnership in its
capacity as General Partner) so as not to mislead third parties as to the
identity of the entity with which such third parties are dealing, and correct
any known misunderstanding regarding its separate identity;

(d) in the case of the Company, obtain, whenever necessary, proper authorization
from the Board or the Chairman, as appropriate, for any action taken or to be
taken by the Company;

(e) maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person; provided, however, that the
Company’s assets may be included in a consolidated financial statement of its
Affiliate provided that (i) appropriate notation shall be made in a footnote to
such consolidated financial statements to indicate the separateness of the
Company from such Affiliate and to indicate that the Company’s assets and credit
are not available to satisfy the debts and other obligations of such Affiliate
or any other Person (other than the Partnership and the Partnership
Subsidiaries) and (ii) such assets shall also be listed on the Company’s own
separate balance sheet;

(f) except as provided by Section 4.5 of the Reimbursement Agreement, provide
for its operating expenses and liabilities, including its organizational
expenses and the salaries of its own employees, from its own funds and not from
the funds of any other Person;

(g) observe all procedures and formalities required by this Agreement and the
laws of the State of Delaware;

(h) subject to Section 13.03 and other than as contemplated hereby, by the
Contribution Agreement and by the documents, instruments or agreements entered
into in connection with the Contribution Agreement, ensure that all transactions
between the Company, the Partnership or a Partnership Subsidiary and any
Affiliate will be at arm’s length and on terms no less favorable than available
to either party in a similar transaction with a non-Affiliate;

(i) ensure that its initial capitalization is sufficient in light of its purpose
and business;

(j) without limiting Sections 4.09 and 13.03, ensure that it does not, other
than as set forth in Section 5.05 of this Agreement or pursuant to the
Contribution Agreement, make any advance to or guarantee or become obligated for
the debts of IFMI, IFMI Parent or any other Person (other than the Company, the
Partnership and the Partnership Subsidiaries, as applicable) or hold out its
credit as being available to satisfy the obligations of any Person (other than
the Company, the Partnership and the Partnership Subsidiaries, as applicable);

 

-12-



--------------------------------------------------------------------------------

(k) other than with respect to the Company’s accounting function (which may be
maintained in IFMI’s Philadelphia office or such other place as determined by
the Company), maintain and conduct its business separate from that of any
Affiliate and, if applicable, sublease from any Affiliate office space at a rent
representing its pro rata share based upon an existing lease, of sufficient
space which is separately allocated and identifiable to conduct its business;

(l) have and use its own stationery, invoices, checks and telephone number in
all business of the Company, the Partnership and the Partnership Subsidiaries,
respectively;

(m) without limiting Sections 4.09 and 13.03, ensure that it does not pledge its
assets for any other Person (other than the Company, the Partnership and the
Partnership Subsidiaries, as applicable);

(n) other than as required by an insurance carrier, ensure that it does not
enter into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy covering the
property of any other Person;

(o) ensure that it will not conceal from creditors any of its assets or
participate in concealing the assets of any other Person;

(p) ensure that it holds itself out as a separate entity; and

(q) ensure that it does not identify itself as being a division or a part of any
other Person and that it does not identify IFMI Parent, IFMI or any other Person
as being a division or part of itself.

(r) Notwithstanding the foregoing and anything herein to the contrary, the
Members acknowledge that, as of the date hereof, the Company is a subsidiary of
IFMI and IFMI Parent, that the Company’s assets, liabilities and results of
operations will be included in the consolidated financial statements of IFMI
Parent, and that the Company is subject to the obligations set forth in
Section 4.20 hereof. The Board shall use its reasonable best efforts to comply
with the foregoing covenants of this Section 2.06. Failure of the Company, the
Members, the Board or the officers of the Company on behalf of the Company or
the Partnership, to comply with any of the foregoing covenants or any other
covenants contained in this Agreement shall not affect the status of the
Company, the Partnership or any Partnership Subsidiary as a separate legal
entity or the limited liability of the Members or the Managers. The unanimous
consent of the Board shall be required to waive any of the foregoing covenants
of this Section 2.06.

 

-13-



--------------------------------------------------------------------------------

ARTICLE III

The Members

Section 3.01 Current Members; Admission of Additional Members.

(a) The current Members are Ahmed A. Alali, Daniel G. Cohen, John P. Costas,
Colette C. Dow, Ronald J. Garner, Michael T. Hutchins, Matthew G. Johnson and
IFMI.

(b) Subject to Sections 4.09 and 10.03 of this Agreement, the Members may at any
time admit one (1) or more new Members (each, an “Additional Member”) and issue
Units to such Additional Members pursuant to this Agreement, subject to the
condition that each such Additional Member shall execute a Supplementary
Agreement, pursuant to which such Member agrees to be bound by the terms and
provisions hereof (as may be modified by the terms of such Supplementary
Agreement).

(c) The name of each Member and the type and number of Units issued to such
Member shall be set forth in the books and records of the Company. The names,
addresses and capital contributions (if any) of each of the Members shall also
be set forth in the books and records of the Company.

(d) For so long as IFMI is a Member, any individual designated as an IFMI
Manager shall execute a separate Joinder Agreement (as further described below)
at the reasonable request of the Board.

Section 3.02 Supplementary Agreements.

(a) The Company may enter into one or more supplemental written agreements
(including any Joinder Agreements or Executive Agreements) with any Member or
Manager (each, a “Supplementary Agreement”) (i) specifying the type and number
of Units initially issued to such Member, if any, and (ii) waiving, modifying or
supplementing the rights or obligations of such Member or the Managers
designated by such Member under this Agreement or otherwise with respect to the
Company. Each of the Members acknowledges and agrees that such Supplementary
Agreements may provide for other rights, benefits or obligations to the Members
or the Managers designated by such Member that are parties thereto than
otherwise set forth herein (including, without limitation, with respect to
allocations and distributions, other compensation, indemnification and
Restrictive Covenants). The Company may enter into more than one
(1) Supplementary Agreement with a Member or Manager. For the avoidance of
doubt, references herein to the Supplementary Agreement of a Member or a Manager
shall include all Supplementary Agreements into which the Company enters into
with such Member or Manager. In the event of any dispute between a Member or a
Manager and the Company regarding a conflict between the terms of any such
Member’s or Manager’s Supplementary Agreement and the terms of this Agreement,
the terms of such Supplementary Agreement shall control. A Supplementary
Agreement does not modify, amend, limit or supersede any provision of this
Agreement, except as to matters expressly addressed in such Supplementary
Agreement, and is to be construed narrowly with respect to such matters.

 

-14-



--------------------------------------------------------------------------------

Section 3.03 Representations. Each Member represents, warrants and covenants to
the Company as follows:

(a) Capacity. Such Member has the full capacity, power and authority to execute,
deliver and perform its obligations under this Agreement and to subscribe for
and purchase Units as a member of the Company. Such Member has duly executed and
delivered this Agreement, and this Agreement constitutes a legal, valid and
binding obligation of such Member, enforceable against such Member in accordance
with its terms, subject to bankruptcy, insolvency, moratorium, and similar laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles.

(b) Compliance with Laws and Other Agreements. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
the performance of such Member’s obligations hereunder (subject to the terms of
Section 3.02 above) will not conflict with, or result in any violation of or
default under, any provision of any agreement (including any restrictive
covenant such as a non-compete agreement) or other instrument to which such
Member is a party or by which such Member or any of such Member’s assets are
bound, or any judgment, decree, statute, order, rule or regulation applicable to
such Member or such Member’s assets.

(c) Access to Information. Such Member has carefully reviewed this Agreement.
Such Member has been provided an opportunity to ask questions of, and such
Member has received answers thereto satisfactory to such Member from, the
Company and its representatives regarding such documents and the terms and
conditions of the offering of Units, and such Member has obtained all additional
information requested by such Member of the Company and its representatives.

(d) Evaluation of and Ability to Bear Risks. Such Member has such knowledge and
experience in financial affairs that such Member is capable of evaluating the
merits and risks of purchasing Units, and such Member has not relied in
connection with this investment upon any representations, warranties or
agreements other than those set forth in this Agreement and, in the case of
IFMI, those set forth in the Contribution Agreement. Such Member’s financial
situation is such that such Member can afford to bear the economic risk of
holding Units for an indefinite period of time, and such Member can afford to
suffer the complete loss of such Member’s investment in such Units.

(e) Investment Purpose. Such Member is acquiring Units pursuant to this
Agreement for such Member’s own account for investment and not with a view to or
for sale in connection with any distribution of all or any part of such Units.
Such Member will not, directly or indirectly, Transfer all or any part of such
Units (or solicit any offers to buy, purchase or otherwise acquire or take a
pledge of all or any part of such Units) except in accordance with the
registration provisions of the Securities Act or an exemption from such
registration provisions, with any applicable state or non-U.S. securities laws,
and with the terms of this Agreement. Such Member understands that such Member
must bear the economic risk of an investment in Units for an indefinite period
of time because, among other reasons, the offering and sale of such Units have
not been registered under the Securities Act and, therefore, such Units cannot
be sold other than through a privately negotiated transaction unless it is

 

-15-



--------------------------------------------------------------------------------

subsequently registered under the Securities Act or an exemption from such
registration is available. Such Member also understands that sales or transfers
of such Units are further restricted by the provisions of this Agreement, and
may be restricted by other applicable securities laws.

Section 3.04 Liability of the Members. Except as otherwise expressly provided in
the Act, the debts, obligations and liabilities of the Company, whether arising
in contract, tort or otherwise, shall be solely the debts, obligations and
liabilities of the Company, and no Member shall be obligated personally for any
such debt, obligation or liability of the Company solely by reason of being a
Member.

Section 3.05 Limited Rights of Members. The following provisions shall apply
with respect to each Member:

(a) The rights of the Members shall be limited solely to (i) such Member’s right
to receive distributions and allocations in respect of such Member’s Units and
Capital Account as set forth in this Agreement and (ii) such other rights as are
otherwise expressly provided for in this Agreement (including, without
limitation, voting and consent rights and the right related to inspect books and
records), in a Member’s Supplementary Agreement and under the Act; and

(b) Subject to, and as limited by, the provisions of this Agreement, the Members
shall owe to the Company duties of loyalty and due care with respect to the
management and operation of the Company of the type owed under law by
stockholders of a business corporation incorporated under the General
Corporation Law of the State of Delaware.

Section 3.06 Power of Attorney. Provided that the applicable action or decision
set forth below has been approved in accordance with Article IV, each of the
Members hereby appoints the Chairman, or any officer of the Company acting at
the express direction of the Chairman, with power of substitution as his or her
true and lawful representative and attorney-in-fact, in such Member’s name,
place and stead to make, execute, sign, acknowledge, swear to and file:

(a) any and all instruments, certificates and other documents which may be
deemed necessary or desirable to effect the winding-up and termination of the
Company; and

(b) any business certificate, fictitious name certificate, amendment thereto, or
other instrument or document of any kind necessary or desirable to accomplish
the business, purpose and objectives of the Company, or required by any
applicable federal, state or local law.

The power of attorney hereby granted by each of the Members is coupled with an
interest, is irrevocable, and shall survive, and shall not be affected by, the
subsequent death, disability, incapacity, adjudication of incompetency,
termination, bankruptcy or insolvency of such Member; provided, however, that
such power of attorney shall terminate upon the substitution of another Member
for all such Member’s Units or upon the complete withdrawal of such Member as a
Member of the Company.

 

-16-



--------------------------------------------------------------------------------

Section 3.07 Bankruptcy, Dissolution, Removal, Withdrawal, Admission or
Resignation of a Member. The bankruptcy, dissolution, removal, admission or
withdrawal or resignation of a Member shall not in and of itself cause a
dissolution or termination of the Company.

Section 3.08 Associated Members. Except as otherwise agreed to in writing by the
Company: (i) an Associated Member shall be deemed to take the same actions and
make the same consents and elections with respect to its Units as its related
Member, including, without limitation, any election to withdraw from the
Company; and (ii) each Associated Member shall have the same obligations,
including without limitation the Restrictive Covenants, and be subject to the
same terms as its related Member as set forth in this Agreement as well as in
the related Member’s Supplementary Agreement.

ARTICLE IV

Management of the Company

Section 4.01 Management of the Company. There is hereby established a board of
managers (the “Board of Managers” or “Board”) to be comprised of natural persons
who shall be designated as set forth in this Article IV (each, a “Manager” and,
collectively, the “Managers”). Except for matters expressly reserved by this
Agreement or the Act for action by the Members, the powers of the Company shall
be exercised by or under the authority of, and the business and affairs of the
Company shall be managed under, the Board. In addition to the powers and
authorities expressly conferred by this Agreement upon the Board, except with
respect to certain responsibilities assigned to the Tax Matters Partner, and
unless otherwise provided by the Board, all day-to-day Company management and
operation decisions and determinations relating to the operations of the Company
in the ordinary course of business shall be made by the Board or the Chairman or
other officers appointed pursuant to Section 4.10.

Section 4.02 Size of the Board. The number of Managers which constitutes the
Board shall be determined in accordance with Section 4.03.

Section 4.03 Designation of Managers. The Managers shall be designated to the
Board as follows:

(a) there shall be three (3) IFMI Managers, provided that (i) in the event IFMI
withdraws as a Member for any reason, the number of IFMI Managers shall be one
(1), and until the Withdrawal Date, at which time the number of IFMI Managers
shall be zero, and (ii) in the event IFMI makes an Involuntary Transfer, the
number of IFMI Managers shall be zero; and

(b) there shall be two (2) PrinceRidge Managers; provided, however, that in the
event that there are less than two (2) Qualifying PrinceRidge Members, the
number of PrinceRidge Managers shall equal the number of Qualifying PrinceRidge
Members unless the requirement to hold at least 51% of the number of Units of
the Company and Units of the Partnership is waived by IFMI, which waiver may be
revoked by IFMI at any time upon thirty (30) days written notice to the
PrinceRidge Manager.

 

-17-



--------------------------------------------------------------------------------

Section 4.04 Term of Office; Vacancies and Removal.

(a) Each Manager serving on the Board shall hold office until his or her
successor is designated or, if earlier, until his or her resignation from the
Board, removal, death, disability or incapacitation.

(b) Notwithstanding anything to the contrary herein, the Managers shall have the
right to remove or replace any other Manager only for (i) Cause or (ii) if any
PrinceRidge Manager is no longer a Qualifying PrinceRidge Member; provided, that
in the case of (ii) such removal shall not be effective unless and until
(x) such removed former Qualifying PrinceRidge Member shall have had the
repurchase of all of such Member’s Units consummated in full in accordance with
Section 8.02(a) and (y) a new PrinceRidge Manager shall have been appointed and
such appointment shall be effective or, if no Member is then deemed to be a
Qualifying PrinceRidge Member, unless and until the repurchase of all former
Qualifying PrinceRidge Members shall have been consummated in full in accordance
with Section 8.02(a).

(c) Any vacancies on the Board (whether by removal for Cause, resignation or
otherwise) shall, in the case of any IFMI Manager, be filled in accordance with
Section 1.01(gg) hereof and, in the case of any PrinceRidge Manager, be filled
in accordance with Section 1.01(iii) hereof.

Section 4.05 Meetings of the Board. Meetings of the Board may be held at such
time and place either within or without the State of Delaware as will from time
to time be determined by the Board, the Chairman or any Vice Chairman, including
by conducting meetings via telephonic conference calls; provided that, unless
otherwise determined by the Board, such meetings shall be held no less than once
a month.

Section 4.06 Notice of Meetings. The Secretary shall notify, or cause
notification of, each Manager of any meeting of the Board, stating the time,
date and place of and, if necessary, the business to be transacted at or the
purpose of any such meeting. Notice shall be given not less than two (2) nor
more than thirty (30) days prior to such meeting and shall be given to each
Manager personally, by telegram, cablegram, electronic transmission or by any
similar transmission. Notice of any Board meeting may be waived by any Manager
before or after any meeting. Attendance of a Manager at any meeting will
constitute a waiver of notice of such meeting, except where a Manager attends a
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting is not called or convened in accordance with the
Act or this Agreement.

Section 4.07 Quorum and Voting. Subject to Section 4.09 hereof, at all meetings
of the Board, the presence of a majority of the Managers shall be necessary and
sufficient to constitute a quorum for the transaction of business unless a
greater number is required by law. The act of a majority of the Managers will be
the act of the Board, except as otherwise provided by the Act or this Agreement
(including, without limitation, Section 4.09 hereof). If a quorum shall not be
present at any meeting of the Board, the Manager present at the meeting may
adjourn the meeting from time to time, without notice other than announcement of
such adjournment at the meeting, until a quorum will be present. A Manager may
vote or be present at a meeting either in person or by proxy.

 

-18-



--------------------------------------------------------------------------------

Section 4.08 Action Without a Meeting and Telephonic Meetings. Notwithstanding
any provision contained in this Agreement to the contrary, any action of the
Board may be taken by unanimous written consent without a meeting, or any
meeting of the Board may be held by means of a telephonic conference connection
so long as all parties can hear one another. Any such action taken by the Board
by written consent without a meeting will be effective only if the written
consent or consents are in writing, set forth the action so taken, and are
signed by all of the Managers.

Section 4.09 Actions Requiring Unanimous Consent. Notwithstanding anything to
the contrary herein, if a PrinceRidge Manager is then serving on the Board or
the number of IFMI Managers has been reduced to one (1) in accordance with
Section 4.03(a), the following actions shall require the unanimous approval of
the Managers:

(a) any Sale Transaction, corporate conversion, merger or purchase of a material
business in respect of any Management Group Entity or any Monetization Event;

(b) the filing of a voluntary petition for reorganization relief, or consent to
the entry of an order for relief or the effecting of any liquidation,
dissolution or winding up of any Management Group Entity;

(c) any reclassification, recapitalization, reorganization, stock split,
restructuring, consolidation, merger, exchange or other similar change in
respect of the equity securities of any Management Group Entity or authorize,
approve, agree to effect or engage in any reorganization or restructuring or any
similar transaction or change the status of any Management Group Entity as a
limited partnership or limited liability company, as applicable, under the laws
of the State of Delaware;

(d) any amendment or modification of the certificate of formation of the Company
or the certificate of limited partnership of the Partnership or the Partnership
Agreement or this Agreement or any other organizational or governing
documentation of any Management Group Entity or the Contribution Agreement;

(e) the authorization or issuance, or the modification of the terms, of any
Units or limited partnership interests in the Partnership or any equity
securities of any Management Group Entity other than issuances pursuant to
equity compensation or benefit plans approved by the Board;

(f) any guarantee or assumption by any Management Group Entity of indebtedness
for borrowed money of any Person;

(g) the taking of any action that would subject any Management Group Entity to
additional or further material regulation other than as applicable to the
business lines of the Management Group Entities on the date of such action after
giving effect to the Interim Closing (as defined in the Contribution Agreement),
and other than such laws, rules and regulations that apply to public and/or
exchange listed companies generally;

(h) so long as either John Costas or Michael Hutchins is an officer of the
Company or the Partnership, and except as provided in Article VIII, the
repurchase,

 

-19-



--------------------------------------------------------------------------------

redemption or buyback of Units, limited partnership interests in the Partnership
or any other equity securities of any Management Group Entity; provided, that
thereafter, any repurchase, redemption or buyback of Units, limited partnership
interests in the Partnership or any other equity securities of any Management
Group Entity shall be on a pro rata basis among all Members (in the case of the
Company), Limited Partners (in the case of the Partnership) or other holders
equity securities (in the case of any other Management Group Entity);

(i) so long as either John Costas or Michael Hutchins is an officer of the
Company or the Partnership, the making or authorization of any distributions or
dividends with respect to any Management Group Entity or any act or omission
causing the Company or the Partnership to fail to satisfy the pro rata Mandatory
Distribution requirements in Section 7.02 hereof or Section 7.02 of the
Partnership Agreement; provided, that thereafter, the making or authorization of
any distributions or dividends shall be paid on a pro rata basis to all of the
Members (in the case of the Company), Limited Partners (in the case of the
Partnership) or other holders of equity securities (in the case of any other
Management Group Entity);

(j) the entering into, or amendment of, a Supplementary Agreement, an Executive
Agreement or a Joinder Agreement, other than a Joinder Agreement (or amendment
thereto) with terms substantially the same as those contained in the Joinder
Agreement set forth on Appendix A;

(k) so long as either John Costas or Michael Hutchins is an officer of the
Company or the Partnership, the admission of a new Member or Limited Partner;

(l) so long as either John Costas or Michael Hutchins is an officer of the
Company or the Partnership, the creation or approval of any equity compensation
or benefit or of any consultancy compensation arrangement;

(m) the modification of any terms of any existing loan or the forgiveness of any
loan to any Member;

(n) the creation of any subsidiaries or the acquisition of interests in any
Partnership Subsidiary where the interests of IFMI, on the one hand, and the
Individual Members, on the other, are not in the same proportion as their
respective ownership interests in the Company;

(o) taking a position on a tax return for which there is not authority
supporting a “more likely than not” position (other than as specifically set
forth in this Agreement, the Partnership Agreement or the Contribution
Agreement);

(p) the becoming bound (or permitting any Member, parent of Member or each of
their respective subsidiaries and the officers thereof to become directly or
indirectly bound) by (i) any restrictive agreements regarding a Management Group
Entity, including, without limitation, any non-competition, standstill,
non-solicitation or similar arrangement, or (ii) any contractual restriction
regarding the ability of a Management Group Entity to make an investment in any
other Person; and

 

-20-



--------------------------------------------------------------------------------

(q) termination other than for cause pursuant to Daniel G. Cohen’s Executive
Agreement;

(r) (i) each of the matters set forth in Section 6.03(b), Section 6.08,
Section 7.02(f), Section 7.02(g)(ii), Section 8.01(a) and Section 10.02(c),
(ii) for so long as either John Costas or Michael Hutchins is an officer of the
Company or the Partnership, each of the matters set forth in Section 7.02(e) and
Section 9.01(a), and (iii) the waiver of any of the matters set forth in
Section 2.06.

Section 4.10 Officers.

(a) The officers of the Company shall consist of a Chairman, a Chief Executive
Officer, a Chief Financial Officer and such other officers as may be appointed
by the Board from time to time, including, but not limited to, any Vice
Chairman. One person may hold, and perform the duties of any two or more
offices. No officer need be a Member, a Delaware resident or a United States
citizen. Designation and approval of a person as an officer of the Company shall
not of itself create any contractual rights.

(b) Chairman. The Chairman, which shall be an executive officer position, shall
be appointed by the Board. Except as otherwise determined by the Board, and
subject to the oversight of the Board, the Chairman of the Company shall have
the authority to perform (i) the duties customarily attendant to the position of
said office, (ii) such other duties that are reasonably specified and reasonably
designated from time to time by the Board, and (iii) such other duties and have
responsibilities as may be set forth in any applicable employment agreement
and/or Supplementary Agreement. The Chairman shall see that all resolutions and
orders of the Board are carried into effect and, in connection with the
foregoing, shall be authorized to delegate to any other officer of the Company
such of his or her powers and such of his or her duties as the Chairman shall
deem necessary or appropriate.

(c) Vice Chairman. A Vice Chairman, which shall be an executive officer
position, may be appointed by the Board. Except, with respect to clauses (i) and
(ii) only, as otherwise determined by the Chairman and/or the Board, and
subject, with respect to clauses (i) and (ii) only, to the oversight of the
Chairman and/or the Board, the Vice Chairman of the Company shall have the
authority to perform (i) the duties customarily attendant to the position of
said office, (ii) such other duties that are reasonably specified and reasonably
designated from time to time by the Board, and (iii) such other duties and have
responsibilities as may be set forth in any applicable employment agreement
and/or Supplementary Agreement.

(d) Chief Executive Officer. The Chief Executive Officer shall be responsible
for the day-to-day activities and operations of the Company and the Partnership
as determined by the Chairman and/or the Board and shall have the authority to
perform such other duties and have responsibilities as may be set forth in any
applicable employment agreement and/or Supplementary Agreement.

(e) Chief Financial Officer. The Chief Financial Officer shall be responsible
for overseeing the financial activities and operations of the Company and the
Partnership as determined by the Chairman and/or the Board.

 

-21-



--------------------------------------------------------------------------------

(f) Each officer will hold office until his or her successor is duly elected or
appointed and qualifies or until his or her death or resignation or removal from
office. Subject to the terms of any Supplementary Agreement or employment
agreement then in effect, any officer of the Company may be removed or replaced
as such, with or without cause, for any reason or for no reason, by the Board.
Any officer of the Company may resign as such at any time upon written notice to
the Board. Such resignation shall be made in writing and shall take effect at
the time specified therein or, if no time is specified therein, at the time of
its receipt by the Board. The acceptance of a resignation shall not be necessary
to make it effective, unless expressly so provided in the resignation.

Section 4.11 Chairman as Agent. Except as otherwise determined by the Board, the
Chairman, to the extent of his powers set forth in this Agreement, is an agent
of the Company for the purpose of the Company’s business, and the actions of the
Chairman taken in accordance with this Agreement shall bind the Company. The
Chairman or the Board may authorize any officer, employee or other agent to act
for and on behalf of the Company.

Section 4.12 Ability to Bind the Company. Except as otherwise determined by the
Board, and subject to compliance with this Agreement, the Chairman (and any
officers or agents appointed by the Chairman) shall have the authority (a) to
execute and deliver, in the name and on behalf of the Company, without
limitation, checks, drafts, orders, instructions, trade orders, contracts,
commitments, conveyances of real estate, leases, notes, documents evidencing
lending or borrowing, or any other agreements, documents and instruments; and
(b) to take any and all actions on behalf of the Partnership pursuant to the
Partnership Agreement.

Section 4.13 Compensation of Managers; Expense Reimbursement. Managers that are
also officers or employees of the Company or the Partnership or employees of any
of the Members or their Affiliates shall not receive any stated fee for services
in their capacity as Managers; provided, however, that nothing contained herein
shall be construed to preclude any Manager from serving the Company or the
Partnership in any other capacity and receiving compensation therefor; provided
further that such Manager’s compensation in such Manager’s capacity as an
employee or officer of the Company or the Partnership shall require the
unanimous approval of the Managers not Affiliated with such Manager or his or
her Affiliates; provided further that notwithstanding the foregoing, to the
extent any Manager that is also an officer has an Executive Agreement or
Supplementary Agreement, such agreement shall control such compensation and no
such approval of Managers not Affiliated with such Manager or his or her
Affiliates shall be required with respect to compensation specifically provided
for in such agreement. Managers that are not also officers of the Company or
employees of any of the Members or their Affiliates may receive compensation for
their services as Managers, in each case as determined from time to time by the
Board of Managers; provided that such Manager’s compensation shall require the
unanimous approval of the Managers not Affiliated with such Manager or his or
her Affiliates.

Section 4.14 No Participation in Management by Members. Except as otherwise
expressly provided in this Agreement, the Members in their capacities as such
shall not take part in the management or control of the Company or its
management of other activities, transact any business in the Company’s name or
have the power to sign documents for or otherwise bind the Company.

 

-22-



--------------------------------------------------------------------------------

Section 4.15 Reliance by Third Parties. Persons dealing with the Company or the
Partnership are entitled to rely conclusively upon the certificate of the Board
or of a duly authorized Member, officer, employee or other agent of the Company,
to the effect that such Person is, as applicable, a Manager or acting as and
upon the power and authority of the Board or upon the power and authority of any
other Member or any officer, as delegated to such Member or officer by the Board
or the Chairman as set forth in this Agreement.

Section 4.16 Reliance by the Members. The Members and any duly authorized
Member, officer, employee or other agent of the Company may rely, and shall be
protected in acting or refraining from acting, upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.

Section 4.17 Expenses. Subject to Section 6.3 of the Contribution Agreement, the
Company shall be responsible for paying, and the Board shall pay directly out of
Company funds, all reasonable costs and expenses incurred in connection with the
business of the Company, including, without limitation, any out-of-pocket
expenses of the Members and Managers incurred in connection with the business of
the Company in accordance with the Company’s expense reimbursement policy,
liability and other insurance premiums, expenses incurred in the preparation of
financial reports and any legal, accounting and other professional fees and
expenses.

Section 4.18 Standards for Actions by the Managers, Officers and the Members.

(a) Subject to Section 4.09, any determination, decision, consent, vote or
judgment of, or exercise of discretion by, or action taken or omitted to be
taken by, the Board under this Agreement, shall be made, given, exercised, taken
or omitted as the Board shall determine in its sole and absolute discretion,
whose determination shall be final, conclusive and binding as to all Members.

(b) Any Member, Manager or officer, in the performance of such Member’s,
Manager’s or officer’s duties, shall be entitled to rely in good faith on the
provisions of this Agreement and on opinions, reports or statements (including
financial statements, books of account any other financial information,
opinions, reports or statements as to the value or amount of the assets,
liabilities, profits or losses of the Company and the Partnership) of the
following other Persons or groups: (i) one or more officers or employees of such
Member or the Company or the Partnership, (ii) any legal counsel, certified
public accountants or other Person employed or engaged by such Member, the Board
or the Company or the Partnership, or (iii) any other Person who has been
selected with reasonable care by or on behalf of such Member, Manager, officer,
the Board, the Company or the Partnership, in each case as to matters which such
relying Person reasonably believes to be within such other Person’s professional
or expert competence. The preceding sentence shall in no way limit any Person’s
right to rely on information to the extent provided in Section 18-406 of the
Act.

(c) On any matter involving a conflict of interest with respect to the Company
or the Partnership not provided for in this Agreement, each Manager and officer
shall be guided by its reasonable judgment as to the best interests of the
Company.

 

-23-



--------------------------------------------------------------------------------

(d) Subject to, and as limited by, the provisions of this Agreement, the
Managers and the officers, in the performance of their duties as such, shall owe
to the Company and the Partnership duties of loyalty and due care with respect
to the management and operation of the Company and the Partnership,
respectively, of the type owed under law by directors and officers of a business
corporation incorporated under the General Corporation Law of the State of
Delaware; provided, however, that the doctrine of corporate opportunity or any
analogous doctrine shall not apply to the IFMI Managers in their roles as
Managers or officers, or the PrinceRidge Managers in their roles as Managers
(but not in their roles as officers) with respect to opportunities that arise in
businesses that are not Competing Businesses (as defined in the Contribution
Agreement).

(e) Except as required by the Act, no individual who is a Manager or an officer,
or any combination of the foregoing, shall be personally liable under any
judgment of a court, or in any other manner, for any debt, obligation or
liability of the Company or the Partnership, whether that liability or
obligation arises in contract, tort or otherwise, solely by reason of being a
Manager or an officer or any combination of the foregoing.

(f) No Manager or officer shall be liable to the Company, the Partnership, any
Member or any Limited Partner for any act or omission (including any breach of
duty (fiduciary or otherwise)), including any mistake of fact or error in
judgment taken, suffered or made by such Person if such Person acted in good
faith and in a manner such Person reasonably believed to be in or not opposed to
the best interests of the Company and the Partnership and which act or omission
was within the scope of authority granted to such Person; provided that such act
or omission did not constitute fraud, willful misconduct, bad faith or gross
negligence in the conduct of such Person’s office.

(g) No Manager shall be liable to the Company, the Partnership, any Member or
any Limited Partner for monetary damages for breach of fiduciary duty as a
Manager; provided that the foregoing shall not eliminate or limit the liability
of a Manager: (i) for any breach of such Manager’s duty of loyalty to the
Company or its Members or the Partnership or its Limited Partners (as such duty
is modified pursuant to the terms of this Agreement); (ii) for acts or omissions
not in good faith or which involve intentional misconduct or a knowing violation
of Law (as defined in the Contribution Agreement); or (iii) for any transaction
from which such Manager derived an improper personal benefit.

Section 4.19 Management Availability. For so long as IFMI owns a majority of the
outstanding Units of the Partnership, upon the written request of the Chairman
of IFMI Parent, the Managers shall be available, and the Company shall make
available the executive officers of the Company (including by teleconference),
to meet with officers of IFMI Parent during normal business hours and upon
reasonable advance notice, and the board of directors of IFMI Parent, including,
without limitation, attendance (in person or by teleconference), from time to
time, at regularly scheduled board and senior management meetings.

Section 4.20 Compliance with Securities and National Stock Exchange Laws, Rules
and Regulations. Notwithstanding anything in this Agreement to the contrary, so
long as IFMI Parent is subject to the reporting requirements of the Securities
Exchange Act of 1934, as amended, and is required by applicable laws, rules,
regulations or stock exchange requirements

 

-24-



--------------------------------------------------------------------------------

to disclose, or include in its periodic reports, information regarding the
Company, the Partnership and/or the Partnership Subsidiaries, the Company shall,
and shall cause the Partnership and the Partnership Subsidiaries to: (a) comply
with all applicable federal securities laws and national securities exchange
rules and regulations; (b) except to the extent compliance with this clause
(b) conflicts with policies and procedures adopted by an entity in which the
financial statements of the Company or the Partnership are consolidated, be
bound by all policies and procedures adopted, from time to time, by IFMI Parent
to ensure compliance with such laws, rules and regulations; and (c) assist and
provide IFMI with all information regarding the Company, the Partnership and the
Partnership Subsidiaries that IFMI requests in connection with any disclosures
deemed necessary or appropriate by IFMI regarding the Company, the Partnership
and the Partnership Subsidiaries, including, but not limited to: (i) disclosure
of the Company’s and the Partnership’s financial condition and results of
operations (including, as deemed necessary by IFMI, as a separate reportable
segment or as part of another reportable segment); (ii) disclosures in press
releases, earnings releases and investor presentations; and (iii) disclosure of
financial statements and pro forma financial information required by Form 8-K in
connection with the admittance of IFMI as a Member of the Company and a Limited
Partner of the Partnership.

ARTICLE V

Issuance of Units; Compensation; Loans

Section 5.01 Issuance of Units.

(a) Subject to Sections 4.09 and 10.03, the Company may issue Profit Units,
Equity Units or other types or classes of Units to Members at such times and on
such terms as it shall determine.

(b) With respect to Profit Units, Profit Units may be issued with respect to all
Sources or different Sources. The Profit Units issued with respect to all
Sources and each Source shall equal one hundred percent (100%) of the total
number of Profit Units issued by the Company.

(c) An Equity Unit shall represent a portion of Capital Net Income and Asset
Sale Proceeds allocated to a Member or Unit Sale Proceeds in which such Member
participates, as the case may be. The Equity Units of all Members shall equal
one hundred percent (100%) of the total number of Equity Units issued by the
Company.

(d) The Subscription Commitment, if any, Unit Price (and resulting Capital
Account balance) and issuance of Units to each Member shall be set forth in the
books and records of the Company.

(e) A Member shall not be obligated to purchase additional Units, except as
provided in such Member’s Subscription Commitment, if any, or Supplementary
Agreement, except as provided in Section 7.02(g)(ii) (with respect to taxes
withheld or paid on behalf of such Member) or as otherwise agreed to by such
Member in writing.

 

-25-



--------------------------------------------------------------------------------

(f) Except as expressly agreed to by the Company and such Member, a Member shall
not have any obligation to the Company or to any other Member to restore any
negative balance in its Capital Account by making additional capital
contributions with respect to such Member’s Units, or otherwise.

Section 5.02 Adjustment of Profit Units and Equity Units.

(a) Each Member shall initially hold the number of Profit Units and Equity Units
indicated in the books and records of the Company and/or in its Supplementary
Agreements.

(b) The Company may, at any time, as provided in this Agreement, increase or
decrease the number of Profit Units and/or Equity Units held by a Member to
reflect changes in the Member’s relevant Capital Account and Sub-Capital Account
balances.

(c) After the repurchase of a Member’s Units, such Member shall not be entitled
to any allocation of Net Income or Net Losses with respect to Profit Units, or
to Sale Proceeds, with respect to Equity Units, as applicable.

Section 5.03 Issuance of Senior Securities. Subject to Sections 4.09 and 10.03,
the Company may issue one or more classes of Units that have priority over any
other Units then in issue, either as to the return of the amount of such Unit
holder’s capital or as to any allocation of any item of income, gain, loss,
deduction or credit of the Company.

Section 5.04 Guaranteed Payments. Subject to Section 13.03, the Company,
including those provided for in a Supplementary Agreement or separate written
agreement, may make a guaranteed payment to any Member who is also an employee
of the Company or the Partnership.

Section 5.05 Loans.

(a) Other than in accordance with Article IV, the Company shall not make loans
to any Member except in the case of the following clause 5.05(b).

(b) Notwithstanding anything in this Agreement to the contrary, after the later
of (x) September 30, 2011 or (y) the earlier of (1) the Final Closing (as
defined in the Contribution Agreement) or (2) March 31, 2012, each Member shall
be entitled to borrow from the Company up to 30% of the balance of their Capital
Account; provided, however, that (i) such borrowing Member shall provide at
least 45 days prior notice of the intent to exercise this borrowing option,
(ii) a determination by the Company shall be made that such loan would not cause
material harm to the Company or the Partnership, (iii) any such loan would have
a maximum term of 1 year and would accrue at an interest rate per annum equal to
ten percent (10%), and (iv) any such loan would be subject to the receipt of all
necessary regulatory approvals and compliance with applicable law. All loans
made to Members pursuant to this Section 5.05 shall (i) be secured by a first
priority security interest in such Member’s Capital Account and (ii) while the
loan is outstanding, reduce the amount of such Members’ Profit Units (for
purposes of Net Income allocations or distributions) in proportion to the amount
of such Member’s Capital Account that was borrowed against. The Board (excluding
any Member or any

 

-26-



--------------------------------------------------------------------------------

member of the Board appointed by a Member receiving such a loan) shall have the
right to cause any Member receiving a loan to execute and deliver any
documentation the Company reasonably deems necessary to evidence and secure such
loan. Each Member shall have the ability to exercise the borrowing option
provided in this Section 5.05(b) once in any two (2) year period.

(c) Without the consent of the Company, no Member shall make loans or advance
money to the Company. Subject to Section 13.03, if any Member makes any loan to
the Company or advances money on behalf of the Company, the amount of any such
loan or advance shall not be treated as a capital contribution to the Company,
but shall be a debt due from the Company. Subject to Section 13.03, the amount
of any such loan or advance by a lending Member shall be repayable by the
Company and shall bear interest on the terms and at the rate agreed between the
Company and the lending Member.

(d) No Member shall be obligated to make any loan or advance to the Company
absent an agreement between the Member and the Company to make a loan or advance
to the Company.

ARTICLE VI

Capital Accounts of Members and Operation Thereof

Section 6.01 Capital Accounts.

(a)(i) There shall be established for each Member on the books of the Company a
Capital Account, which shall be maintained and adjusted as provided in this
Article VI. The Capital Account of a Member shall be credited with (x) the
amount of all cash contributed by such Member for such Member’s Units, (y) the
fair value of any property contributed by such Member to the Company (net of any
liabilities secured by such property that the Company is considered to assume or
take subject to under Section 752 of the Code) for such Member’s Units, and
(z) the amount of repayment, when repaid, of any loan made to such Member
pursuant to Section 5.05(b) hereof. The Capital Account of a Member shall be
credited with any amount credited to such Capital Account pursuant to this
Article VI, and debited by (i) the amounts debited to such Capital Account in
accordance with this Article VI, (ii) the amount of any cash distributed to such
Member from such Capital Account in accordance with Article VII or in connection
with the repurchase of Units, (iii) the fair value of any asset distributed in
kind to such Member from such Capital Account pursuant to Article VII (net of
any liabilities secured by such asset that such Member is considered to assume
or take subject to under Section 752 of the Code) or in connection with the
repurchase of Units, and (iv) the amount of any loan made to such Member
pursuant to Section 5.05(b) hereof. The Capital Account of each Member also
shall be adjusted appropriately to reflect any other adjustment required
pursuant to Treasury Regulations Section 1.704-1 or 1.704-2. Notwithstanding the
foregoing, nothing herein shall affect the terms of Article II of the
Contribution Agreement.

(ii) The Company may establish for any Member a sub-capital account of any
Capital Account (each, a “Sub-Capital Account”) to account for Net Income and
Net Loss from any Source, or for any other purpose. A Sub-Capital Account
generally shall be maintained and adjusted in the same manner as a Capital
Account, as provided in this Agreement.

 

-27-



--------------------------------------------------------------------------------

(b) Upon the occurrence of any event specified in Treasury Regulations
Section 1.704-1(b)(2)(iv)(f), the Company may cause the Capital Accounts of the
Members to be adjusted to reflect the fair value of the Company’s assets at such
time (as reasonably determined by the Company) in accordance with such
Regulation. In such event, income, gain, loss and deductions realized thereafter
shall be computed in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(g).

Section 6.02 General Allocations. As of the close of business on the last day of
the relevant Accounting Period, subject to Section 6.03 hereof, allocations to
the Members shall be made as follows:

(a) Net Income and Net Loss, other than Capital Net Income and Capital Net Loss,
shall be credited or debited, as applicable, to the Capital Accounts of the
Members pro rata in proportion to such Members’ Profit Units (taking into
account the reduction of any Member’s outstanding Profit Units pursuant to a
loan made by the Company to such Member pursuant Section 5.05(b) hereof) as of
the last day of the applicable Accounting Period for which such Net Income was
earned or such Net Loss was determined; provided, that, notwithstanding the
foregoing, Net Income and Net Loss, other than Capital Net Income and Capital
Net Loss, attributable to a specific Source for such Accounting Period shall be
credited or debited, as applicable, to the Capital Accounts or Sub-Capital
Accounts, as applicable, of the Members holding Profit Units issued with respect
to such Source pro rata in proportion to such Profit Units.

(b)(i) Any Capital Net Income shall be credited to the Capital Accounts of the
Members as follows:

(A) any Capital Net Income attributable to the sale of one hundred percent
(100%) of the Company’s assets shall be allocated with respect to each increment
of Threshold Value pro rata among the Capital Accounts of the Members entitled
to participate in such increment of Threshold Value in proportion to such
Members’ Equity Units; and

(B) any Capital Net Income attributable to a sale of less than one hundred
percent (100%) of the Company’s assets shall be allocated to the Capital
Accounts of the Members pursuant to Section 6.02(b)(i)(A); provided, however,
that for the purpose of this Section 6.02(b)(i)(B), each Threshold Value that
has been determined up to that time shall be multiplied by the percentage of the
Company’s assets being sold.

(ii) Any Capital Net Loss shall be allocated among the Capital Accounts of the
Members pro rata in proportion to such Members’ Equity Units.

(c) Notwithstanding anything herein to the contrary, any taxes that are paid by
the Company or any entity in which the Company owns any direct or indirect
interest with respect to any item of Net Income (or, otherwise, any income or
gain) allocable, or otherwise attributable to, one or more Members (including on
account of a Member’s resident or

 

-28-



--------------------------------------------------------------------------------

non-resident status) shall be credited against and reduce (without duplication)
the amounts otherwise distributable or payable to such Member. For the avoidance
of doubt, any entity-level tax of the Company or any entity in which the Company
owns any direct or indirect interest such as the New York City Unincorporated
Business Tax or the employer portion of the Medicare tax shall be treated as a
Company expense and allocated pro rata among the Members. If any Member receives
a refund with respect to such entity-level taxes that should have been paid to
the Company or any entity in which the Company owns any direct or indirect
interest, such Member shall contribute such refund to the Company without the
receipt of any Units or other interest in the Company or any entity in which the
Company owns any direct or indirect interest.

Section 6.03 Special Allocations.

(a) Section 704(b) Allocation Limitations. Notwithstanding Section 6.02, special
allocations of income and gain or specific items of income or gain may be
specially allocated for any Fiscal Year (or other period) as follows:

(i) Minimum Gain Chargeback. The Company shall allocate items of income and gain
among the Members at such times and in such amounts as necessary to satisfy the
minimum gain chargeback requirements of Treasury Regulations Sections 1.704-2(f)
and 1.704-2(i)(4).

(ii) Qualified Income Offset. The Company shall specially allocate items of
income and gain when and to the extent required to satisfy the “qualified income
offset” requirement within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d).

(iii) Nonrecourse Deductions. The Company shall allocate any “nonrecourse
deductions,” as defined in Treasury Regulations Section 1.704-2(b)(1), of the
Company among the Members in a manner which complies with the requirements of
Treasury Regulations Section 1.704-2(e).

(iv) Adjusted Capital Account Deficit.

(A) Notwithstanding any other provision of this Agreement, losses (or items of
deduction as computed for book purposes) shall not be allocated to a Member to
the extent that such Member has or would have, as a result of such allocation,
an Adjusted Capital Account Deficit. As used herein, a Member’s “Adjusted
Capital Account Deficit shall mean and refer to such Member’s Capital Account,
increased by any amounts which such Member is obligated to restore pursuant to
the terms of this Agreement or is deemed to be obligated to restore pursuant to
the penultimate sentences of Treasury Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5), and reduced by any adjustments, allocations or distributions
described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6).
Any loss (or items of deduction as computed for book purposes) which otherwise
would be allocated to a Member, but which cannot be allocated to such Member
because of the application of the immediately preceding sentence, shall instead
be allocated to the other Members in accordance with their respective Capital
Account balances, subject to the limitation imposed by the immediately preceding
sentence, until there are no remaining Members who do not have an Adjusted
Capital Account Deficit.

 

-29-



--------------------------------------------------------------------------------

(B) Notwithstanding Section 6.02, Net Income or items thereof otherwise
allocable to a Member who was not eligible to be allocated losses or deductions
under clause (A) above, shall first be allocated 100% to the Members in the
amount necessary to reverse, in reverse chronological order, on a cumulative
basis and without duplication, any amounts allocated to such Members pursuant to
the last sentence of clause (A), such allocations to be made pro rata based on
the amounts previously allocated to such Members pursuant to the last sentence
of clause (A).

(b) Adjustment of Allocations. In the event that the Board reasonably and
unanimously determines that the allocations otherwise required pursuant to
Section 6.02 or 6.03(a) would not properly reflect the economic arrangement of
the Members or would otherwise cause any inequitable or onerous result for any
Member, then, notwithstanding any provision in this Agreement to the contrary,
the Company may adjust such allocations in such manner as the Board reasonably
and unanimously determines to be required to prevent such result.

Section 6.04 Liabilities. Liabilities shall be determined in accordance with
generally accepted accounting principles applied on a consistent basis;
provided, however, that the Company may provide reserves or holdback amounts
from distributions for estimated accrued expenses, liabilities or contingencies,
whether or not in accordance with generally accepted accounting principles;
provided that, the establishment of any reserves or holdback amounts that are
not in accordance with generally accepted accounting principles shall require
unanimous approval of the Board.

Section 6.05 Goodwil. Except as required by generally accepted accounting
principles, no value shall be placed on the name or goodwill of the Company,
except as determined pursuant to Sections 6.02(b), 7.02(b) and 10.01.

Section 6.06 Allocation of Income and Loss for Tax Purposes. The Company’s
ordinary income and losses, capital gains and losses and other items as
determined for federal income tax purposes (and each item of income, gain, loss
or deduction entering into the computation thereof) shall be allocated to the
Members in the same proportions as the corresponding “book” items are allocated
pursuant to Sections 6.02 and 6.03. Notwithstanding the foregoing sentence,
federal income tax items relating to any Section 704(c) Property shall be
allocated among the Members pursuant to the principles of Section 704(b) and
704(c) of the Code and Treasury Regulations Sections 1.704-1(b)(2)(iv)(f) and
(g), 1.704-1(b)(4)(i) and 1.704-3(e), to take into account the difference
between the fair value and the tax basis of such Section 704(c) Property, as of
the date of its revaluation pursuant to Section 6.01(b) of this Agreement or its
contribution to the Company. Items described in this Section 6.06 shall neither
be credited nor charged to the Members’ Capital Accounts.

Section 6.07 Determination by the Board of Certain Matters. All matters
concerning: (i) valuations; (ii) the determination and calculation, and the
allocation to and among the Members, of taxable income, deductions, credits, Net
Income, Net Losses and other items of Company income, gain, losses, deductions
and credits (and including taxes thereon); (iii) tax accounting procedures and
methods; and (iv) the operation of Article VI hereof, shall be determined by the
Board in accordance with Article IV.

 

-30-



--------------------------------------------------------------------------------

Section 6.08 Adjustments by the Board to Take Account of Certain Events. In the
event that a Member is admitted to, or withdraws from, the Company other than at
the end of the Company’s Fiscal Year, allocations among the Members and
accounting procedures shall be determined by the unanimous approval of the Board
in accordance with Article IV.

ARTICLE VII

Repurchase of Units; Distributions on Units

Section 7.01 Repurchase of Units. Subject to Section 4.09, upon the consent of
the Board and the consent of the affected Individual Member, the Company may
repurchase the Units of any Individual Member at any time. No Member shall have
the right to have the Company repurchase such Member’s Units or to withdraw
capital from the Company, except in connection with such Member’s withdrawal
from the Company in accordance with Article VIII. The price at which the Company
shall repurchase Units from a Member shall be the Unit Price.

Section 7.02 Distributions. Subject to Section 4.09, distributions shall be made
to each Member at the times and in the amounts determined by the Board, and if
and when declared by the Board, shall be made as follows:

(a) Net Income. Distributions of Net Income (other than Capital Net Income)
shall be made to the Members pro rata in proportion to such Member’s Profit
Units (taking into account the reduction of any Member’s outstanding Profit
Units pursuant to a loan made by the Company to such Member pursuant
Section 5.05(b) hereof); provided, that, notwithstanding the foregoing, Net
Income (other than Capital Net Income) attributable to a specific Source shall
be distributed to the Member holding Profit Units issued with respect to such
Source pro rata in proportion to such Profit Units.

(b) Sale Proceeds.

(i) Proceeds of Sale of Assets (Capital Event–Full). Asset Sale Proceeds
distributed in connection with a sale or other disposition of one hundred
percent (100%) of the Company’s assets that does not lead to a liquidation of
the Company, shall be distributed to the Members in accordance with, and in
proportion to, their respective Equity Units. Such distribution shall be made,
with respect to each increment of Threshold Value, pro rata among the Members
entitled to participate in such increment of Threshold Value in accordance with
such Member’s Equity Units.

(ii) Proceeds of Sale of Assets (Capital Event–Partial). Asset Sale Proceeds
attributable to a sale of less than one hundred percent (100%) of the Company’s
assets shall be distributed to the Members pursuant to Section 7.02(b)(i);
provided, however, that for the purpose of this Section 7.02(b)(ii), each of the
Threshold Values that have been determined up to that time shall be multiplied
by the percentage of the Company’s assets being sold.

 

-31-



--------------------------------------------------------------------------------

(c) Mandatory Distributions. Notwithstanding the foregoing and other than as
provided for by the Managers in accordance with Section 4.09(i), if there is Net
Income, 50% of such Net Income shall be distributed (a “Mandatory Distribution”)
to the Members in accordance with, and in proportion to, their respective Profit
Units or Equity Units, as applicable (but without duplication). The amount of
any Mandatory Distributions shall be determined by the Board at the end of each
fiscal quarter; provided, however, that the net sum of the Mandatory
Distributions, if any, for each fiscal quarter shall be distributed to the
Members within 45 days after the end of each fiscal year. In determining a
Member’s rights to distributions pursuant to Sections 7.02(a) and (b) (including
by reason of the application of Section 11.04), distributions received by such
Member pursuant to this Section 7.02(c) shall be taken into account as if
received pursuant to Sections 7.02(a) and (b) (including by reason of the
application of Section 11.04).

(d) Intentionally omitted.

(e) Other Distributions. Subject to Section 4.09 and Section 11.04,
distributions of amounts not covered by Sections 7.02(a), 7.02(b), 7.02(c) or
7.02(f) shall be distributed to the Members as determined by the Board.

(f) Distributions In Kind.

(i) Upon the unanimous consent of the Board, the Company may distribute any
assets in kind. If cash and property are to be distributed in kind
simultaneously, the Company shall, upon the unanimous consent of the Board,
distribute such cash and property in kind in proportion each Member’s Profit
Units and Equity Units.

(ii) For purposes of determining amounts distributable to the respective Members
under this Section 7.02, any property to be distributed in kind shall have the
value assigned to such property by the unanimous consent of the Board, and the
amount of Net Income or Net Loss that would have been realized had such assets
been sold at their fair value shall be allocated to the Capital Accounts of the
Members pursuant to Sections 6.02 and 6.03 of this Agreement immediately prior
to such distribution.

(g) Tax Withholding.

(i) The Company may withhold and pay over to the Internal Revenue Service (or
any other relevant taxing authority) such amounts as the Company is required to
withhold or pay over, pursuant to the Code or any other applicable law, on
account of a Member’s distributive share of the Company’s items of gross income,
income or gain.

(ii) For purposes of this Agreement, any taxes so withheld or paid over by the
Company with respect to a Member’s distributive share of the Company’s gross
income, income or gain shall be deemed to be a distribution or payment to such
Member, reducing the amount otherwise distributable to such Member in accordance
with this Agreement (including pursuant to Section 11.04) and reducing the
Capital Account of such Member. If the amount of such taxes is greater than any
such distributable amounts, then, notwithstanding anything in this Agreement to
the contrary, such Member and any successor to such Member’s Units shall, as
required by the Board upon the unanimous approval of the Managers, pay the
amount of such excess to the Company, as a contribution to the capital of the
Company.

 

-32-



--------------------------------------------------------------------------------

(iii) The Company shall not be obligated to apply for or obtain a reduction of
or exemption from withholding tax on behalf of any Member that may be eligible
for such reduction or exemption. To the extent that a Member claims to be
entitled to a reduced rate of, or exemption from, a withholding tax pursuant to
an applicable income tax treaty, or otherwise, such Member shall furnish the
Company with such information and forms as such Member may be required to
complete where necessary to comply with any and all laws and regulations
governing the obligations of withholding tax agents. Each Member represents and
warrants that any such information and forms furnished by such Member shall be
true and accurate, and agrees to indemnify the Company and each of the Members
from any and all damages, costs and expenses resulting from the filing of
inaccurate or incomplete information or forms relating to such withholding
taxes.

Section 7.03 Limitations on Distributions and Repurchases of Units.
Notwithstanding Sections 7.01, 7.02 and 8.02:

(a) Distributions and repurchases of Units are subject to the provision by the
Board for (i) all Company liabilities in accordance with the Act and
(ii) reserves or amounts held back in accordance with this Agreement;

(b) The unused portion of any reserve or amount held back shall be distributed,
with interest as determined by the Board, after the Board has determined that
the need therefor shall have ceased;

(c) Distributions shall be made only to the extent of Available Assets; and

(d) Distributions to, and the repurchase of Units from, any Member are subject
to the application of any provision of this Agreement that may result in a
Member not actually receiving the full (or any) amount that the Member would
have otherwise been, in the absence of such provision, entitled to receive
pursuant to such distribution or repurchase (such as deductions to repay loans
to the Company and the Company’s right to offset liabilities or withhold
distributions with respect to a Member).

ARTICLE VIII

Withdrawal from the Company

Section 8.01 Withdrawal.

(a) Voluntary Withdrawal. An Individual Member may Voluntarily Withdraw (i) as
of the end of any quarter upon fifteen (15) days’ prior written notice to the
Company, (ii) to the extent such Individual Member is a Qualifying PrinceRidge
Member as of the date hereof, and is or becomes a PrinceRidge Manager after the
date hereof, upon any event or series of events that results in such Person no
longer being deemed a Qualifying PrinceRidge Member and subsequent to such event
such Person ceases to be a Member of the Board, and (iii)

 

-33-



--------------------------------------------------------------------------------

at any other time with the consent of the Board. So long as IFMI owns a majority
of the outstanding Units, IFMI may Voluntarily Withdraw only with the unanimous
consent of the Board. In the event that IFMI no longer owns a majority of the
outstanding Units, (a) IFMI may Voluntarily Withdraw as of the end of any
quarter upon fifteen (15) days’ prior written notice to the Company, (b) at any
other time with the unanimous consent of the Board, or (c) so long as there is
no more than one (1) IFMI Manager, with the consent of the Board.

(b) Required Withdrawal. Notwithstanding any other provision of this Agreement,
the Board, upon written notice to an Individual Member, may require such
Individual Member to withdraw as a Member of the Company at any time and for any
reason. Except as otherwise determined by the Board, an Individual Member shall
be deemed to have requested to Voluntarily Withdraw upon such Individual Member
becoming an Inactive Member.

(c) Required Sale. In the event that (i) any Member owning a majority of the
then outstanding Units (or its parent or subsidiary) is indicted (and such
indictment is not quashed within 90 days) for a criminal violation of any
securities laws (including the Securities Act of 1933, the Securities Act of
1934 or the Investment Advisers Act of 1940), and (ii) the Board (other than the
Managers designated by such Member) reasonably determines that such indictment
has had or would reasonably be expected to have a quantifiable material adverse
effect on the Business, such Member shall be required within 150 days of receipt
of such determination by the Board to sell a number of Units (if any) to a
third-party such that such Member will own less than 50% of the outstanding
Units. Approval of any sale pursuant to this Section 8.01(c) shall not be
unreasonably withheld or delayed.

(d) Withdrawal Pursuant to Termination and Separation Agreement. Reference is
made to the Recitals and Section 3.01 of the Termination and Separation
Agreement, and for purposes of this Section 8.01(d), capitalized terms without
definition shall have the meanings ascribed to them in the Termination and
Separation Agreement. Notwithstanding any other provisions of this agreement, in
the event that FINRA denies its Consent to any one of the CMAs after the
consummation of the Interim Closing, then beginning on the Termination Date, the
Company, the Partnership and IFMI shall, and shall cause their respective
Affiliates to, as promptly as practicable, effect the withdrawal of IFMI from
each of the Company and the Partnership.

(e) Withdrawal Date. The “Withdrawal Date” of a Member shall be the date on
which all of the Member’s Units have been repurchased by the Company or the
Member otherwise no longer holds any Units of the Company (e.g., in the case of
a Transfer permitted in accordance with this Agreement).

Section 8.02 Repurchase of Units in Connection with Withdrawal of a Member.

(a) Subject to Section 4.09, in connection with the withdrawal of a Member from
the Company, the Company shall repurchase such Member’s Units for the aggregate
Unit Price with respect to such Member’s Units; provided, that, except in the
case of (x) a withdrawal pursuant to Sections 8.01(a)(ii) or 8.01(b) in
connection with which the Company must effect within 45 days of such withdrawal
such repurchase or (y) a withdrawal

 

-34-



--------------------------------------------------------------------------------

pursuant to Section 8.01(a)(ii) or 8.01(b) where, after giving effect to such
withdrawal no PrinceRidge Member would constitute a Qualifying PrinceRidge
Member, in connection with which the Company must effect within 45 days of the
later of (1) such withdrawal and (2) the date on which IFMI does not exercise
its right to waive or ceases to waive the requirement in Section 4.03(b) such
repurchase from all then current PrinceRidge Members, the Company may effect
such repurchase in one or more transactions at any time, but in no event before
the repayment of any loan made by the Company to such Member pursuant to
Section 5.05 of this Agreement, and shall use its commercially reasonable
efforts to effect such repurchase no later than the applicable anniversary of
the date, as designated below, the Member gave its notice or was required to
withdraw (the “Notice Year”) and shall repurchase no less than the percentages,
as designated below, of the Member’s Units outstanding at the applicable
anniversary dates (each, a “Target Minimum Repurchase Amount”) for the aggregate
Unit Price with respect to the Units being repurchased on or before the
applicable anniversary dates (each a “Target Repurchase Date”):

(A) Subject to the terms of any Supplementary Agreement, in the event of any
withdrawal by any Member prior to the one (1) year anniversary of the of
execution of this Agreement and such Member has not contributed additional
capital to the Company, the following Target Minimum Repurchase Amounts and
Target Repurchase Dates shall be used:

(i) the last day of the month in which the first anniversary of the date of the
notice of withdrawal occurs, 20%;

(ii) the last day of the month in which the second anniversary of the date of
the notice of withdrawal occurs, 25%;

(iii) the last day of the month in which the third anniversary of the date of
the notice of withdrawal occurs, 331/3%;

(iv) the last day of the month in which the fourth anniversary of the date of
the notice of withdrawal occurs, 50%; and

(v) the last day of the month in which the fifth anniversary of the date of the
notice of withdrawal occurs, 100%.

(B) Subject to the terms of any Supplementary Agreement, in the event of any
withdrawal by any Member (i) subsequent to the one (1) year anniversary of the
execution of this Agreement or (ii) at any time after such Member has
contributed additional capital to the Company, the following Target Minimum
Repurchase Amounts and Target Repurchase Dates shall be used:

(i) the last day of the month in which the first anniversary of the date of the
notice of withdrawal occurs, 331/3%;

(ii) the last day of the month in which the second anniversary of the date of
the notice of withdrawal occurs, 50%; and

(iii) the last day of the month in which the third anniversary of the date of
the notice of withdrawal occurs, 100%.

The aggregate Unit Price with respect to the Units being repurchased shall be
paid no later than thirty (30) days after the effective date of each such
repurchase.

 

-35-



--------------------------------------------------------------------------------

(b) For the avoidance of doubt, a Member who has given its notice to withdraw or
any Member who has been required to withdraw by the Company shall continue to
participate in the Net Income, Net Losses and any Sale Proceeds during the time
and to the extent its Units remain outstanding and have not been repurchased by
the Company.

(c) Notwithstanding Section 8.02(a), in the event that IFMI permits a
PrinceRidge Member that is no longer a Qualifying PrinceRidge Member to serve on
the Board, then the Company shall not be required to effectuate the repurchase
required by Section 8.02(a)(y) until 45 days after IFMI has revoked, in its sole
discretion, its permission for a non-Qualifying PrinceRidge Member to serve on
the Board, so long as such revocation was made in accordance with
Section 4.03(b).

(d) Reference is made to Section 3.01 of the Termination and Separation
Agreement, and for purposes of this Section 8.02(d), capitalized terms without
definition shall have the meanings ascribed to them in the Contribution
Agreement. Notwithstanding Section 8.02(a), in connection with a withdrawal of
IFMI pursuant to Section 8.01(d), the Company, the Partnership and IFMI shall
effect the transactions set forth in the Termination and Separation Agreement.

Section 8.03 Right to Offset. Subject to Section 13.03, the Company shall have
the right to offset against any payments due to a Member any amounts owed to the
Company by such Member, including, without limitation, principal and interest on
any loans from the Company or the Partnership to each Member.

ARTICLE IX

Transfers of Units

Section 9.01 Transfers of Units.

(a) Except (i) as otherwise expressly provided in this Agreement, including with
respect to Section 10.02 and Section 10.03, or as required pursuant to the
Contribution Agreement, (ii) Transfers of Units by a Member for tax or estate
planning purposes, and (iii) a pledge as security by IFMI of its Units in
connection with any financing arrangement or guarantee in connection therewith
(it being understood and agreed that any foreclosure or other Transfer in
connection with such arrangements or guarantees shall not be permitted without
the unanimous consent of the Board), no Member shall have the right, directly or
indirectly, to Transfer all or any part of its Units without the consent of the
Board. Any purported direct or indirect Transfer of any Units in contravention
of this Section 9.01(a) shall be null and void and of no force and effect.

(b) Notwithstanding anything in this Agreement to the contrary, no Transfer of
Units shall be permitted if such event would result in the Company having more
than one hundred (100) Members. For purposes of this Section 9.01(b), the number
of Members of the Company shall be determined in accordance with Treasury
Regulations Section 1.7704-1(h).

Section 9.02 Involuntary Transfers; Right of First Refusal. In the event of an
Involuntary Transfer of all or any part of a Member’s Units, such Member shall
immediately

 

-36-



--------------------------------------------------------------------------------

give written notice, by registered mail or by hand delivery, to the Company,
which notice shall (A) describe the event constituting the Involuntary Transfer,
(B) list the names and addresses of all parties involved, (C) state the Units of
the Member in the Company affected by the Involuntary Transfer, and (D) state
the amount of any judgment or other indebtedness with respect to which such
Involuntary Transfer was suffered. The occurrence of the event which constitutes
an Involuntary Transfer shall constitute an offer to the other Members. Upon
receipt of such notice by the Company, such offeree Members shall have the right
to purchase all of the Units then owned by the offeror Member which shall be
necessary to satisfy (as fully as possible) the judgment or other indebtedness
for which the Involuntary Transfer was suffered, at the fair value as
established by an independent appraiser selected by the Board.

ARTICLE X

Sale of Units; Monetization Events

Section 10.01 Payment of Unit Sale Proceeds.

(a) Unit Sale Proceeds attributable to a sale of one hundred percent (100%) of
the Members’ Units shall be paid to the Members with respect to each increment
of Threshold Value pro rata among the Members entitled to participate in such
increment of Threshold Value pro rata in proportion to such Members’ Equity
Units.

(b) Unit Sale Proceeds attributable to a sale of less than one hundred percent
(100%) of the Members’ Units shall be paid to the Members pursuant to
Section 10.01(a); provided, however, that for the purpose of this
Section 10.01(b), each of the Threshold Values that have been determined up to
that time shall be multiplied by the percentage of the Units being sold.

(c) Notwithstanding any other provision of this Agreement, any distribution of
Unit Sale Proceeds to any Member shall first be used for the repayment of any
loan made to such Member in accordance with Section 5.05 of this Agreement.

Section 10.02 Tag Along and Drag Along Rights. The Members shall have the
following rights in connection with a sale of Units:

(a) Transaction Notice. If the Company or one or more Members receives a bona
fide offer from a third party, relating to the purchase, directly or indirectly,
by such third party (such third party, a “Third Party Purchaser”) of a certain
Member’s (the “Selling Member(s)”) Units, and the Member determines to
consummate the sale, and such sale to the Third Party Purchaser is approved by
the Board (subject to Section 4.09), the Board shall deliver a notice (a
“Transaction Notice) to the Third Party Purchaser, the Selling Member(s) and the
non-selling Members (the “Passive Members”) stating that the Selling Member(s)
intends to sell its Units and setting forth the principal terms of such sale,
including the portion of such Units to be sold, and the consideration for such
sale, as well as the principal conditions to such sale (such subject
transaction, the “Underlying Transaction”).

(b) Tag Along Right. Except with respect to a sale pursuant to Section 8.01(c),
each Passive Member shall be entitled to sell to the Third Party Purchaser the
same

 

-37-



--------------------------------------------------------------------------------

portion (expressed as a percentage) of its Units as is being sold by the Selling
Member(s), on the same terms and conditions as the Selling Member(s) in the
Underlying Transaction, if within thirty (30) days of its receipt of such notice
the Passive Member delivers a notice (a “Purchaser Notice”) to the other Members
stating that it intends to exercise its right to effect such sale (such right,
the “Tag Along Right”). Such sale by the Passive Members, however, shall not
occur earlier than ten (10) days after delivery of the Purchaser Notice and only
simultaneously with and subject to the Underlying Transaction.

(c) Drag Along Right. The Company shall, upon the unanimous consent of the
Board, be entitled to require each of the Passive Members to sell to the Third
Party Purchaser the same portion (expressed as a percentage) of its Units as is
being sold by the Selling Member(s) on the same terms and conditions as the
Selling Member(s) in the Underlying Transaction, if the Company or the Selling
Member(s) states in the Transaction Notice that it intends to exercise such
right (such right, the “Drag Along Right”); provided that such Passive Member
shall not be required to make any representations or warranties other than with
respect to unencumbered title to its Units and the power, authority and legal
right to transfer such Units and such Passive Member shall not be required to
provide an indemnity. Such sale by the Passive Members, however, shall not occur
earlier than ten (10) days after delivery of the Transaction Notice and only
simultaneously with and subject to the Underlying Transaction.

(d)(i) When calculating the portion of the Unit Sale Proceeds to which a Member
would be entitled for the purpose of a Sale Transaction under this
Section 10.02, such sale proceeds shall be paid to each Member participating in
such Sale Transaction based on the amounts each Member would have received
pursuant to Section 10.01.

(ii) In the event that the consideration being paid in the Underlying
Transaction consists of more than one form of consideration, then each Member
participating in such Underlying Transaction shall receive its pro rata share of
each such form of consideration.

Section 10.03 Preemptive Rights.

(a) In the event that, from time to time following the date hereof, the Company
proposes to sell or issue New Units to any Person, each then-existing Member
shall have the right (a “Preemptive Right”) to purchase a pro rata portion of
the New Units proposed to be sold or issued equal to the percentage determined
by dividing (x) the Units held by each such Member at the time of such proposed
sale or issuance by (y) the aggregate Units in the Company at the time of such
proposed sale or issuance. Each Member will be entitled to purchase all or part
of such New Units at the same price and on the same terms as such New Units are
proposed to be sold or issued by the Company pursuant to this Section 10.03.

(b) Prior to the sale or issuance of any New Units to any Person, the Company
shall cause to be given to each Member written notice of the Company’s intention
to make such sale or issuance (the “Preemptive Notice”). The Preemptive Notice
shall set forth the aggregate number of Units to be sold or issued, the proposed
purchasers, the proposed date of sale or issuance (which date shall not be less
than twenty (20) Business Days after the date of delivery of the Preemptive
Notice), the consideration that the Company will receive therefore

 

-38-



--------------------------------------------------------------------------------

and all other material terms and conditions of such sale or issuance. Each
Member shall have thirty (30) Business Days (the “Preemptive Notice Window”)
from the date of receipt of the Preemptive Notice to agree to purchase up his or
her pro rata portion of the New Units offered to such Member by the Company
pursuant to this Section 10.03 for the price and upon the terms specified in the
Preemptive Notice by giving written notice to the Company and stating therein
the quantity of such New Units such Member elects to purchase (the “Preemptive
Reply”). In the event that a Member delivers a Preemptive Reply (such Member, an
“Exercising Member”), the Company shall sell to such Exercising Member, and such
Exercising Member shall purchase from the Company, for the consideration and on
the terms set forth in the Preemptive Notice the number of Units that such
Exercising Member has elected to purchase on the same day the Company sells or
issues (or would have sold or issued) the Units described in the Preemptive
Notice.

(c) In the event that any Member fails to exercise in full the Preemptive Rights
set forth in this Section 10.03 within the Preemptive Notice Window, the Company
shall have thirty (30) Business Days thereafter to sell or issue the New Units
not elected to be purchased under this Section 10.03 at the price and upon terms
no more favorable to the purchasers than specified in the Preemptive Notice. In
the event that the Company has not sold such New Units within such subsequent
thirty (30) Business Day period, the Company shall not thereafter sell or issue
any New Units without first offering such New Units in the manner provided in
this Section 10.03.

Section 10.04 Monetization Events.

(a) General. In the event the Board determines to pursue a Monetization Event,
the Members shall, at the request and under the direction of the Board, take all
actions necessary or desirable to effect any conversion deemed necessary by the
Company in connection with such Monetization Event (including, without
limitation, whether by conversion to a subchapter C corporation, merger or
consolidation into any entity, recapitalization or otherwise), giving effect to
the same economic and corporate governance provisions contained herein
(“Corporate Conversion”).

(b) In the event that a Monetization Event is approved by the Board, each Member
shall be deemed hereby to consent to such Monetization Event (including any
related Corporate Conversion) and agrees (i) to enter into such agreements, and
to make such representations, warranties and indemnities therein, with respect
to such Monetization Event, as may be necessary to effectuate such Monetization
Event, provided that any such representations, warranties and indemnities shall
not disproportionately adversely affect any Member or Members without such
Member’s consent, and (ii) that it will, in connection with such Monetization
Event, consent to, cooperate with, and raise no objections against the
Monetization Event, and shall enter into such transfer, vesting, holdback,
forfeiture and other restrictions with respect to equity interests received in
connection with such conversion as shall be reasonably required pursuant to the
determination of the Board. If a Member fails or refuses to vote as required by
this Section 10.04(b), then such Member hereby grants to the Chairman an
irrevocable proxy, coupled with an interest, to vote on behalf of such Member in
accordance with this Section 10.04(b), and, if applicable, hereby appoints the
Chairman as its attorney-in-fact, to Transfer its Units in accordance with the
terms of this Section 10.04(b). In the event that

 

-39-



--------------------------------------------------------------------------------

any Member fails or refuses to comply with the provisions of this
Section 10.04(b), the Company may elect to proceed with the Monetization Event
notwithstanding such failure or refusal and, in such event and upon tender of
the specified consideration to any such Member, such Member shall be deemed to
have withdrawn at such time.

Section 10.05 Allocation of Sale Proceeds Between the Company and the
Partnership. For the avoidance of doubt, for purposes of determining the amount
of Sale Proceeds allocable to the Members, in connection with any Sale
Transaction involving the Partnership, Sale Proceeds paid for assets or Units of
the Partnership shall be aggregated and allocated one hundred percent (100%) to
the Partnership’s Limited Partners and zero percent (0%) to the Company.

ARTICLE XI

Duration, Winding-Up and Termination of the Company

Section 11.01 Term. The term of the Company began on the date the Certificate of
Formation of the Company was filed, and shall continue until cancellation of the
Certificate of Formation of the Company in accordance with this Agreement.

Section 11.02 Dissolution. Subject to Section 4.09, there shall be a dissolution
of the Company and its affairs shall be wound up upon the first to occur of any
of the following events:

(a) the decision of the Members to dissolve the Company;

(b) the entry of a decree of judicial dissolution of the Company pursuant to
Section 18-802 of the Act or any successor provision thereof; or

(c) at any time there are no Members, unless the business of the Company is
continued in accordance with the Act.

Section 11.03 Winding Up. Upon the dissolution of the Company, the Company (or
any duly designated representative) shall use all commercially reasonable
efforts to liquidate all of the Company assets and wind up the affairs of the
Company in an orderly manner; provided that if in the judgment of the Members
(or such representative) an asset of the Company should not be liquidated, the
Company (or such representative) shall allocate, on the basis of the value of
any assets of the Company not sold or otherwise disposed of, any unrealized gain
or loss based on such value to the Members’ Capital Accounts as though the
assets in question had been sold on the date of such allocation and, after
giving effect to any such adjustment, distribute said assets in accordance with
Article VII, subject to the priorities set forth in Article VII; provided
further, that the Company (or such other representative) will attempt to
liquidate sufficient Company assets to satisfy in cash (or make reasonable
provision in cash for) the debts and liabilities referred to in Article VII.

Section 11.04 Final Distribution. After the application or distribution of the
proceeds of the liquidation of the Company assets in one or more installments to
the satisfaction of the liabilities to creditors of the Company, including to
the satisfaction of the expenses of the

 

-40-



--------------------------------------------------------------------------------

winding-up, liquidation and dissolution of the Company (whether by payment or
the making of reasonable provision for payment thereof), the remaining proceeds,
if any, plus any remaining assets of the Company shall be distributed to and
among the Members as follows: (i) first, to any Member (whether an individual or
entity) whose aggregate allocations of Net Income (other than Capital Net
Income) pursuant to Section 6.02(a) only from and after the date hereof and not
otherwise in connection with any Sale Transaction or the Company’s dissolution
and/or liquidation shall exceed the aggregate prior distributions of the Company
to such Member pursuant to Section 7.02(a) and Section 7.02(c), to the extent
such distribution under Section 7.02(c) relates to Section 7.02(a), (such
Member’s “Excess Allocation Amount”), until the aggregate amount(s) so
distributed to such Member shall equal such Member’s Excess Allocation Amount
(and if there shall be more than one such Member having an Excess Allocation
Amount, then the foregoing distributions of this clause (i) shall be made in
proportion to each such Member in proportion to their respective Excess
Allocation Amounts); and (ii) the balance shall be distributed to the Members as
Asset Sale Proceeds in accordance with Section 7.02(b)(i) (the amount that each
Member would be distributed, such Member’s “Final Distribution”).

Section 11.05 Time for Liquidation, etc. A reasonable time period shall be
allowed for the orderly winding up and liquidation of the assets of the Company
and the discharge of liabilities to creditors so as to enable the Company to
seek to minimize potential losses upon such liquidation. The provisions of this
Agreement shall remain in full force and effect during the period of winding-up
and until the filing of a certificate of cancellation of the Certificate of
Formation of the Company with the Secretary of State of the State of Delaware.

Section 11.06 Cancellation. Upon completion of the foregoing, the Company (or
any duly designated representative) or such other Person as required by the Act
shall execute, acknowledge and cause to be filed a certificate of cancellation
of the Certificate of Formation of the Company with the Secretary of State of
the State of Delaware. The provisions of this Agreement shall remain in full
force and effect during the period of winding-up and until the filing of such
certificate of cancellation.

Section 11.07 Final Allocations. Notwithstanding anything herein to the
contrary, the Company’s income, gain, losses, deductions and credits for the
Fiscal Year or other period in which the Company dissolves and liquidates shall
be allocated to and among the Members in a manner such that the Capital Account
balance of each Member, immediately after giving effect to such allocations,
shall, as nearly as possible, equal such Member’s Final Distribution. For
purposes of this Section 11.07, the allocation provisions contained in this
Agreement are intended to produce a final Capital Account balance for each
Member (such Member’s “Target Final Balance”) that is equal to such Member’s
Final Distribution and that to the extent that the Board determines that the
allocation provisions of this Agreement would not produce the Target Final
Balance for any Member, then this Agreement shall be automatically amended, and
allocations of items of Company income (including gross income), gain,
deductions and/or losses shall be allocated in such manner as the Board
determines to be necessary to produce such Target Final Balance for each Member
(and, if and to the extent the Board determines it to be necessary, for any
prior Fiscal Year or other period if the United States federal income tax return
of the Company for such prior Fiscal Year or other period has not yet been filed
or is still open and can be amended, shall be specially allocated as the Board
determines to be necessary to cause the

 

-41-



--------------------------------------------------------------------------------

respective positive Capital Account balance of each Member to be equal to such
Member’s Target Final Balance. This Section 11.07 shall apply without regard to
any allocation or re-allocation that may be required and/or imposed by the
Internal Revenue Service or any other tax authority in any audit, proceeding or
otherwise.

ARTICLE XII

Tax Matters; Books and Records.

Section 12.01 Filing of Tax Returns. The Company, at the Company’s expense,
shall prepare and file, or cause the accountants of the Company to prepare and
file, a federal information tax return in compliance with Section 6031 of the
Code and any required state and local income tax and information returns for
each tax year of the Company.

Section 12.02 Reports to Current and Former Members. As soon after the end of
each Fiscal Year as is practicable, the Company shall prepare and mail, or cause
its accountants to prepare and mail, to each Member and, to the extent
necessary, to each Former Member (or its legal representative), a report setting
forth in sufficient detail such information as shall enable such Member or
Former Member (or its legal representative) to prepare its federal, state and
local tax returns in accordance with the laws, rules and regulations then
prevailing.

Section 12.03 Tax Matters Partner.

(a) Except as otherwise provided in this Agreement, with respect to Pre-Closing
Company Tax Audits, for so long as IFMI owns a plurality of the outstanding
Units of the Partnership, IFMI shall designate (and which designation shall be
reflected on the Company’s annual federal information tax return) such Member(s)
or other Person(s) (which may be or include IFMI) to serve as the “tax matters
partner” of the Company and any Partnership Subsidiary under and pursuant to
Section 6231(a)(7) of the Code and Treasury Regulations Sections
301.6231(a)(1)-1 and 301.6231(a)(7)-2 and, further, IFMI (and only IFMI) shall
designate such Member(s) or other Person(s) (which may be or include IFMI) to
serve in the corresponding or similar position, status or capacity for state,
local and/or as applicable, foreign tax purposes (any and all such Member(s) and
other Person(s) so designated by IFMI, collectively, the “Tax Matters Partner”).
The Member(s) or other Person(s) so designated to serve as the Tax Matters
Partner shall exercise its duties as Tax Matters Partner in accordance with
applicable law. If the Tax Matters Partner does not act in accordance with
Section 4.09(o) of this Agreement, the PrinceRidge Managers, in their sole
discretion, may remove the Tax Matters Partner. In such event, the Board shall
designate another Person(s) to serve as the Tax Matters Partner. For the
avoidance of doubt, the Tax Matters Partner’s reliance on a determination, even
if erroneous, by the Partnership’s tax advisors that there is authority
supporting a “more likely than not” position shall not constitute a breach of
Section 4.09(o). The Tax Matters Partner shall be authorized and empowered to
take and make (and/or to cause or permit Company and any Partnership Subsidiary
to take and make and/or, otherwise to take and make on behalf of Company or the
Partnership Subsidiary) any and all such actions and decisions in connection
with any (including foreign) tax-related administrative (including, without
limitation, Internal Revenue Service) or judicial examination, audit, proceeding
or litigation of and/or involving the Company (any of the foregoing, a “Company
Tax Audit” ),

 

-42-



--------------------------------------------------------------------------------

including entering into (and/or causing the Company to enter into) any
settlement with the Internal Revenue Service and/or any other state, local or
foreign tax authority, agency or body which may be adverse to the Members (or
one or more, or all of the Members) or which otherwise may result in a different
tax impact to a Member as compared to the tax affect on another Member. Each
Member or other Person (for purposes of this Section 12.03, called a “Pass-Thru
Member”) holds or controls Units as a Member on behalf of, or for the benefit of
another Person, or which Pass-Thru Member is beneficially owned (directly or
indirectly) by another Person or Persons shall, within fifteen (15) days
following receipt from the Tax Matters Partner of any notice, demand, request
for information or similar document, convey such notice or other document in
writing to all holders of beneficial interests holding Units through such
Pass-Thru Member. In addition to (and not in limitation of) the foregoing, in
the event the Company or any Partnership Subsidiary shall be the subject of any
Company Tax Audit, the Tax Matters Member shall be authorized to act for, and
its decision shall be final and binding upon, the Company, any Partnership
Subsidiary and each Member. The Tax Matters Partner shall use its commercially
reasonable efforts to keep each of the Class A Partners (for so long as each of
them is a Member) reasonably and contemporaneously apprised of any material
development of any Company Tax Audit. Subject to Section 12.03(c), all expenses
incurred in connection with any Company Tax Audit shall be borne by the Company.
Further, in the event that any settlement, agreement, resolution or other
binding arrangement of or with respect to any Company Tax Audit that could have
either a material adverse effect on the Company for and/or in respect of any
Pre-Interim Closing Tax Period (as defined in the Contribution Agreement) or a
material adverse effect on any of the Individual Members for and/or in respect
of any Pre-Interim Closing Tax Period, then the Tax Matters Partner may not
enter into, consummate and/or undertake any such settlement, agreement,
resolution or other binding arrangement without each PrinceRidge Manager’s prior
written consent (not to be unreasonably withheld, conditioned or delayed). Each
Member shall fully cooperate with (including, without limitation, by promptly
furnishing to the Tax Matters Partner such documents, information,
certifications, powers of attorney and such other information, and do all
things, that the Members are required to furnish and/or that the Tax Matters
Partner shall reasonably request in connection with any Company Tax Audit or,
otherwise, in connection with the carrying out by the Tax Matters Partner of its
authority, powers and duties under this Section 12.03 (and elsewhere hereunder).

(b) (i) The Company shall use its commercially reasonable efforts to transmit to
each Member, by no later than April 1st following the end of each fiscal year,
such Member’s estimated tax information returns (Internal Revenue Service From
1065, Schedule K-1) from the Company for such fiscal year (and with such
information returns reflecting only such information that the Company shall then
have in its possession); provided, however, that at least fifteen (15) days
prior to the date on which the Company transmits the Schedules K-1 to the
Members, the Company shall deliver the Schedules K-1 to the PrinceRidge Managers
for their review and comment. The Company shall take any comments into account
in good faith and with respect to which the PrinceRidge Managers shall have made
a good faith attempt to provide to the Company the relevant tax authority
supporting such comment. The Company shall deliver final Schedules K-1 to the
Members for any fiscal year by no later than June 30th following the end of such
fiscal year.

(ii) The Company shall prepare and file, or cause the accountants of the Company
to prepare and file, a federal information tax return in compliance with Section

 

-43-



--------------------------------------------------------------------------------

6031 of the Code and any required state and local income tax and information
returns for each tax year of the Company; provided, however, that at least
fifteen (15) days prior to the date on which any such return is filed, the
Company shall deliver such return to the PrinceRidge Managers for their review
and comment. The Company shall take any comments into account in good faith and
with respect to which the PrinceRidge Managers shall have made a good faith
attempt to provide to the Company the relevant tax authority supporting such
comment.

(c) Notwithstanding anything herein to the contrary,

(i) all of the expenses incurred or resulting in connection with any Company Tax
Audit, that occurs on or prior to the second anniversary of the date hereof,
for, in respect of and/or pertaining to any tax year ended on or before
December 31, 2010 (any of which, a “Pre-Closing Company Tax Audit”) shall be
borne by or allocated to, severally and not jointly, each of the Members, other
than IFMI and Daniel Cohen, who was a Member as of the date hereof (each, a
“PrinceRidge Member” and, collectively, the “PrinceRidge Members”), and each
such PrinceRidge Member’s obligation with respect to such expenses shall not
exceed the amount equal to (x) the aggregate amount of such expenses multiplied
by (y) a fraction where (A) the numerator is the number of such PrinceRidge
Member’s Units in the Company as of the date on which any applicable expenses
are incurred minus any Units purchased by such PrinceRidge Member since the date
hereof, and (B) the denominator is the aggregate number of all of the
outstanding PrinceRidge Members’ Units in the Company immediately following the
date hereof (“PrinceRidge Members Expenses”); provided, however, that each
PrinceRidge Member shall have the right to satisfy its portion of the
PrinceRidge Members Expenses pursuant to this Section 12.03(c)(i) by delivering
to IFMI such number of additional IFMI Equity Interests that, based on the book
value at the time of the indemnification claim, equals the aggregate value of
such PrinceRidge Members Expenses (terms used in this sentence without
definition having the meanings assigned to them in the Contribution Agreement);
and

(ii) with regard to any Pre-Closing Company Tax Audit, the PrinceRidge Managers
or their designated representative shall serve as the Tax Matters Partner of the
Company, the Partnership and any Partnership Subsidiary and shall use their
commercially reasonable efforts to keep IFMI reasonably and contemporaneously
apprised of any material development of any Pre-Closing Company Tax Audit.
Further, in the event that any settlement, agreement, resolution or other
binding arrangement of or with respect to any Pre-Closing Company Tax Audit that
could have either a material adverse effect on the Company for and/or in respect
of any Post-Interim Closing Tax Period (as defined in the Contribution
Agreement) or a material adverse effect on IFMI for and/or in respect of any
Post-Interim Closing Tax Period, then the Company may not enter into, consummate
and/or undertake any such settlement, agreement, resolution or other binding
arrangement without IFMI’s prior written consent (not to be unreasonably
withheld, conditioned or delayed).

(d) The Company shall indemnify any Member for any interest and penalties
required to be paid by such Member resulting from any adjustments made by a
taxing authority to any federal, state, local or foreign tax return of the
Company; provided, that any Member that serves as the Tax Matters Partner with
respect to the period involving such adjustment shall not be entitled to any
such indemnification to the extent such interests and penalties arise as a
result of the gross negligence, bad faith or willful misconduct of such Tax
Matters Partner.

 

-44-



--------------------------------------------------------------------------------

(e) The PrinceRidge Members shall, at their expense, be responsible for the
preparation and timely filing of any tax return of the Company, the Partnership
or a Partnership Subsidiary for any tax year ended on or before December 31,
2010, provided that prior to filing any such tax return the PrinceRidge Members
provide it to IFMI.

Section 12.04 Member Basis. Upon request of the Company, each Member agrees to
provide to the Board information regarding its adjusted tax basis in its Units
along with documentation substantiating such amount.

Section 12.05 Tax Election. The Board shall make or revoke any tax election
which the Board deems appropriate, including an election under Section 754 of
the Code.

Section 12.06 Books and Records; Access; Auditors.

(a) The Company shall cause to be kept complete and accurate books of account
and records with respect to the Company’s business. Company information,
including, without limitation, Profit Units and Equity Units, shall be kept
confidential except as permitted by the Company or required to be disclosed by
judicial or administrative process or by regulatory authority or other
requirement of law (including federal securities laws) or directive of any
governmental authority or stock exchange.

(b) The Company’s books and records shall be available for inspection and
copying by the Members or their duly authorized representatives during normal
business hours upon prior written request solely to the extent reasonably
related to such Member’s economic interest in the Company. The Company’s books
and records shall be available for inspection and copying by IFMI and its duly
authorized representatives at any time. The Company’s books and records (other
than books required to maintain Capital Accounts) shall be maintained in
accordance with GAAP.

(c) The Company’s independent auditors shall be such independent accounting firm
as may be selected from time to time by the Board, and, initially, shall be
Grant Thornton LLP.

ARTICLE XIII

Additional Agreements

Section 13.01 Restrictive Covenants. Subject to the terms of any Supplementary
Agreements, each Member, including IFMI, acknowledges that it is bound by the
Restrictive Covenants as a Limited Partner of the Partnership.

Section 13.02 Observer Rights. For as long as (i) John Costas is Chairman of the
Company and (ii) IFMI owns a majority of the outstanding Units of the
Partnership, John Costas shall be appointed, and IFMI Parent shall cause John
Costas to be appointed as, an observer entitled to be present at, observe and
participate in each meeting of the board of directors of

 

-45-



--------------------------------------------------------------------------------

IFMI Parent (a “Meeting”). IFMI Parent shall provide John Costas, at the same
time, on the same basis and in the same form as provided to its directors,
(i) notice of any such Meeting and (ii) copies of any materials or documents
intended to be presented, discussed or used at such Meeting. John Costas shall
have no right to vote at or conduct the business of any Meeting and shall be
required to maintain the confidentiality of all confidential information
obtained by him or her pursuant to an appointment under this Section 13.02. IFMI
Parent hereby acknowledges and agrees that it is a party to this Agreement
solely for purposes of Section 13.02 hereof and shall have no rights as a Member
or otherwise under this Agreement.

Section 13.03 Transactions with Affiliates. Neither the Company nor the
Partnership shall (a) engage in any business transaction (or series of related
transactions) with Member or any Affiliate thereof, (b) enter into any release,
assignment, settlement or compromise of, any action, claim or proceeding, or
make any material decision or take any material action with respect to any
claim, action or proceeding pending before, or threatened to be brought by or
before, any governmental authority or arbitrator between IFMI or its
subsidiaries other than the Company and the Partnership, on the one hand, and
either the Company or the Partnership or their subsidiaries, on the other hand,
or (c) initiate any action, claim or proceeding against any Member or any
Affiliate thereof (each such clause, an “Interested Transaction”) unless such
Interested Transaction is approved in accordance with this Section 13.03. Any
Interested Transaction shall require, in the case of clause (a) above, unanimous
approval by the Managers not Affiliated with such Member or its Affiliates; in
the case of clause (b) above, the unanimous approval by the PrinceRidge
Managers; and in the case of clause (c) above, the unanimous approval by the
Managers (other than any Manager that is also the Member or an Affiliate of the
Member against whom such action, claim or proceeding is proposed to be brought)
that do not together with their Affiliates have control of the Board.

ARTICLE XIV

Miscellaneous

Section 14.01 Entire Agreement. This Agreement and, with reference to a Member
that has entered into a Supplementary Agreement, such Supplementary Agreement,
supersede any and all existing agreements, oral or written, between or among the
Company and the other Members, with respect to the Company.

Section 14.02 Amendments of Agreement. Any amendment to this Agreement shall be
made by the Board in accordance with Section 4.09 of this Agreement; provided
that to the extent no person qualifies at any time as a Qualifying PrinceRidge
Member, any amendment to this Agreement that is adverse to the interests of any
Individual Member shall require the written consent of such Member.

Section 14.03 Further Actions. Each Member shall execute and deliver such other
certificates, agreements and documents, and take such other actions, as may
reasonably be requested by the Company in connection with the achievement of its
purposes or to give effect to the provisions of this Agreement and any
Supplementary Agreement, in each case as are not inconsistent with the terms and
provisions of this Agreement, including any documents that the Company
determines to be necessary or appropriate to form, qualify or continue the
Company as a limited liability company in all jurisdictions in which the Company
conducts or plans to conduct its investment and other activities and all such
agreements, certificates, tax statements and other documents as may be required
to be filed by or on behalf of the Company.

 

-46-



--------------------------------------------------------------------------------

Section 14.04 Applicable Law. Notwithstanding the place where this Agreement may
be executed by any of the parties hereto, the parties expressly agree that all
the terms and provisions hereof shall be construed under the laws of the State
of Delaware, without reference to its choice of law rules, and, without
limitation thereof, that the Act as now adopted or as may be hereafter amended
shall govern this Agreement.

Section 14.05 Counterparts. Counterparts may be executed through the use of
separate signature pages (or other agreement, including a Supplementary
Agreement, acceptable to the Company) or in any number of counterparts with the
same effect as if the parties executing such counterparts had all executed one
(1) counterpart; provided, however, that each such counterpart shall have been
executed by the Members on behalf of the Company.

Section 14.06 Successors and Assigns. This Agreement shall inure to the benefit
of each Member and the executors, administrators, estates, heirs, legal
successors and representatives and, if approved in accordance with this
Agreement, transferees of the Members.

Section 14.07 No Waiver. The failure of a party to insist upon strict adherence
to any term or provision of this Agreement on any occasion shall not be
considered a waiver thereof or deprive that party of the right thereafter to
insist upon strict adherence to that term or provision or any other term or
provision of this Agreement.

Section 14.08 Survival. Sections 12.02, 13.01, 14.04, 14.06, 14.08, 14.09,
14.10, 14.11, 14.12, 14.13 and 14.14 shall survive a Member’s withdrawal as a
Member of the Company and any termination of this Agreement. Except as expressly
provided in such Supplementary Agreement, a Member’s or a Manager’s
Supplementary Agreement shall (a)(i) in the case of a Member, also terminate
upon such Member’s withdrawal as a Member of the Company or (ii) in the case of
a Manager (other than a PrinceRidge Manager who remains a Member) terminate upon
a Manager ceasing to be a Manager of the Company, and (b) terminate upon any
termination of this Agreement.

Section 14.09 Notices. Each notice relating to this Agreement shall be in
writing and shall be delivered (a) in person, by registered or certified mail or
by private courier or (b) by facsimile or other electronic means, confirmed by
telephone. All notices to any Member shall be delivered to such Member at the
address of such Member as set forth in the records of the Company. All notices
to the Company shall be delivered to the Company at its principal office and
place of business. Any Member may designate a new address for notices by giving
written notice to that effect to the Company. The Company may designate a new
address for notices by giving written notice to that effect to each of the
Members. A notice given in accordance with the foregoing clause (a) shall be
deemed to have been effectively given three (3) Business Days after such notice
is mailed by registered or certified mail, return receipt requested, and one
(1) Business Day after such notice is sent by Federal Express or other one
(1)-day service provider, to the proper address, or at the time delivered when
delivered in person or by private courier. Any notice by facsimile or other
electronic means shall be deemed to have been effectively given when sent and
confirmed by telephone in accordance with the foregoing clause (b).

 

-47-



--------------------------------------------------------------------------------

Section 14.10 Dispute Resolution. Except as otherwise provided in this
Agreement, all disputes arising under this Agreement will be resolved by
arbitration in New York, New York by a single arbitrator; provided that if the
parties to the dispute cannot agree on a single arbitrator within thirty
(30) days, the matter will be submitted to JAMS in New York, New York for
arbitration before a single arbitrator from the JAMS list, and pursuant to JAMS
Comprehensive Arbitration Rules and Procedures. The fee of the arbitrator(s)
will be split equally between the complainant(s) and the respondent(s). Each
party will otherwise bear its own costs and attorneys’ fees, subject to the
payment of any indemnification to which a party may be entitled. The
arbitrator’s award will be final and binding upon such Member and the Company,
and judgment upon the award may be entered in any state or federal court of
competent jurisdiction in New York State, or application may be made to such
court for a judicial acceptance of the award and an enforcement as the law of
such jurisdiction may require or allow. Nothing in this Agreement shall restrict
the ability of any party hereto to provide factual testimony during such
proceedings. Notwithstanding the preceding provision, the Company may seek
injunctive relief from a court of competent jurisdiction in the event of a
threatened or actual breach of Article XIII hereof.

Section 14.11 Injunctive Relief.

(a) In the event of a dispute, any Member may apply to the arbitrator or
arbitrators referred to in Section 14.10 to seek preliminary and/or permanent
injunctive relief, including, without limitation, to present or address a breach
or possible breach of any Restrictive Covenant. Any party to this Agreement also
may, without waiving any remedy under this Agreement, seek from any court of
competent jurisdiction any injunctive, interim or provisional relief, including,
without limitation, to present or address a breach or possible breach of any
Restrictive Covenant, to protect the rights or property of that party, pending
the establishment of the arbitral tribunal (or pending the arbitral tribunal’s
determination of the merits of the controversy).

(b) It is specifically understood and agreed that any breach of any terms of any
Restrictive Covenant is likely to result in irreparable injury to the Management
Group Entities and that any remedy at law alone will be an inadequate remedy for
such breach, and that, in addition to any other remedy it may have, any of the
Management Group Entities shall be entitled to enforce the specific performance
of this Agreement by a Member and to seek both temporary and permanent
injunctive relief thereof (to the extent permitted by law), and other equitable
remedies, without the necessity of proving actual damages or posting a bond or
other security.

Section 14.12 Choice of Venue. Subject to Section 14.10 and Section 14.11, each
Member hereby consents to the nonexclusive jurisdiction of the courts of the
State of New York or any Federal court sitting in the City of New York, and
hereby waives, and agrees not to assert by way of motion, as a defense or
otherwise, in any such action or proceeding, any claim that such Member is not
personally subject to the jurisdiction of the above-named courts, that the
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper, or that the provisions of this Agreement
may not be enforced in or by such courts.

 

-48-



--------------------------------------------------------------------------------

Section 14.13 Enforceability. If any provision of this Agreement shall be deemed
invalid or unenforceable as written, it shall be construed, to the greatest
extent possible, in a manner that shall render it valid and enforceable, and any
limitations on the scope or duration of any such provision necessary to make it
valid and enforceable shall be deemed to be part thereof, and no invalidity or
unenforceability of any provision shall affect any other portion of this
Agreement unless the provision deemed to be so invalid or unenforceable is a
material element of this Agreement, taken as a whole.

Section 14.14 Judicial Modification. If at any time any of the provisions of any
Section of this Agreement shall be deemed invalid or unenforceable or are
prohibited by the laws of the jurisdiction where they are to be performed or
enforced, by reason of being vague or unreasonable as to duration or geographic
scope or scope of activities restricted, or for any other reason, such
provisions shall be considered divisible and shall become and be immediately
amended to include only such restrictions and to such extent as shall be deemed
to be reasonable and enforceable by the court, arbitrator or other body having
jurisdiction over this Agreement, and the Company and each Member agree that
such provisions, as so amended, shall be valid and binding as though any invalid
or unenforceable provision had not been included in this Agreement.

Section 14.15 Legal Proceedings. Any action, claim or proceeding by any Member
or the Company, the Partnership or their subsidiaries, on the one hand, against
any other Member or the Company, the Partnership or their subsidiaries, on the
other hand, shall be brought before an arbitrator, the determinations of which
shall be binding on the parties to such action, claim or proceeding. Each party
to such action, claim or proceeding shall pay its own costs and expenses
(including, without limitation, all fees of such party’s legal counsel);
provided, that, to the extent any Individual Member is a defendant in such an
action, claim or proceeding, the costs and expenses (including, without
limitation, all fees of such party’s legal counsel) of such Individual Member
shall be paid in advance by the Company as such costs and expenses are incurred
by such Individual Member, but if such binding arbitration is determined against
the Individual Member pursuant to a final, non-appealable order of such
arbitrator, such Individual Member shall reimburse the Company for all advanced
costs and expenses (including, without limitation, all fees of such Individual
Member’s legal counsel); provided further, that, to the extent an Individual
Member instigates such action, claim or proceeding, and the binding arbitration
is determined in favor of such Individual Member pursuant to a final,
non-appealable order of such arbitrator, the Company shall reimburse such
Individual Member for his or her costs and expenses (including, without
limitation, all fees of such Individual Member’s legal counsel).

[Remainder of page intentionally blank]

 

-49-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
set forth above.

 

/s/ Ahmed A. Alali Ahmed A. Alali /s/ John P. Costas John P. Costas /s/ Colette
C. Dow Colette C. Dow /s/ Ronald J. Garner Ronald J. Garner /s/ Michael T.
Hutchins Michael T. Hutchins /s/ Matthew G. Johnson Matthew G. Johnson

[Signature Page to Fourth Amended and Restated LLC Agreement]

 

-50-



--------------------------------------------------------------------------------

/s/ Daniel G. Cohen Daniel G. Cohen IFMI, LLC

By:

  /s/ Daniel G. Cohen   Name:   Daniel G. Cohen   Title:   Chief Executive
Officer and Chief Investment Officer Institutional Financial Markets, Inc.,
solely for purposes of Section 13.02 By:   Daniel G. Cohen   Name:   Daniel G.
Cohen   Title:   Chief Executive Officer and Chief Investment Officer

[Signature Page to Fourth Amended and Restated LLC Agreement]

 

-51-



--------------------------------------------------------------------------------

Appendix A

Joinder To

Fourth Amended and Restated

Limited Liability Company Agreement

of PrinceRidge Partners LLC

THIS JOINDER (“Joinder”) to the Fourth Amended and Restated Limited Liability
Company Agreement (as amended, modified or supplemented from time to time, the
“Agreement”) of PrinceRidge Partners LLC (the “Company”), is made and entered
into as of                 , 20    by and among the Company and [Insert IFMI
Manager Name] (the “IFMI Manager”). Capitalized terms used herein but not
defined have the respective meanings assigned to them in the Agreement.

WHEREAS, pursuant to the terms of the Agreement, the powers of the Company shall
be exercised by or under the authority of, and the business and affairs of the
Company shall be managed under, the Board;

WHEREAS, [Insert IFMI Manager Name] desires to serve on the Board of Managers as
a designated IFMI Manager; and

WHEREAS, in accordance with Section 3.01(d) of the Agreement, [Insert IFMI
Manager Name] agrees to become a party to the provisions of the Agreement set
forth below;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

1. Agreement to be Bound. The IFMI Manager hereby agrees that upon execution of
this Joinder, [he][she] shall become fully bound by, and subject to, all of the
covenants, terms and conditions with respect to the obligations of the Board and
the Managers thereof.

2. Removal from the Board. The IFMI Manager hereby agrees that, pursuant to
Article IV of the Agreement, the IFMI Manager may be removed or replaced as a
Manager (i) upon the occurrence of the events set forth in Section 4.03(a) of
the Agreement or (b) at any time for Cause. The IFMI Manager hereby agrees that
for purposes of the Agreement, “Cause” shall mean the IFMI Manager’s:

(a) commission of, and indictment (that is not quashed within 90 days) for or
formal admission to any crime of moral turpitude, dishonesty, breach of trust or
unethical business conduct, or any crime involving the Company (other than
routine traffic violations); provided that such crime has a material adverse
effect on the business or reputation of the Company;



--------------------------------------------------------------------------------

(b) indictment (that is not quashed within 90 days) for or formal admission to a
felony;

(c) engagement in fraud, misappropriation or embezzlement that has a material
adverse effect on the business or reputation of the Company;

(d) continued failure to materially adhere to written policies and practices of
the Company; or

(e) material breach of the following covenant: The IFMI Manager acknowledges
that (i) the primary business of the Company is currently its capital markets
business (sales and trading of securities as well as investment banking) and
that the Company may engage in additional or different areas of business during
IFMI Manager’s services arrangement as a Manager of the Company hereunder (all
of which are collectively referred to as the “Business”); (ii) the Company is
one of a limited number of persons who have such a business; (iii) the Company’s
Business is, in part, national and international in scope; (iv) the IFMI
Manager’s service on the Board of the Company has given and will continue to
give him access to the confidential affairs and proprietary information of the
Company; (v) the covenants and agreements of the IFMI Manager contained in this
clause (e) are essential to the business and goodwill of the Company; and
(vi) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this clause (e). Accordingly, the IFMI
Manager covenants and agrees during and after the period of the IFMI Manager’s
services arrangement as a Manager of the Company, the IFMI Manager (x) shall
keep secret and retain in strictest confidence all confidential matters relating
to the Company’s Business and the business of any of its affiliates and to the
Company and any of its affiliates, learned by the IFMI Manager heretofore or
hereafter directly or indirectly from the Company or any of its affiliates (the
“Confidential Company Information”), and (y) shall not disclose such
Confidential Company Information to anyone outside of the Company unless (i) the
disclosure is done with the Company’s or such affiliate’s, as applicable,
express written consent, (ii) the Confidential Company Information is at the
time of receipt or thereafter becomes publicly known through no wrongful act of
the IFMI Manager or is received from a third party not under an obligation to
keep such information confidential and without breach of this Agreement,
(iii) the disclosure is required to be made pursuant to an order of any court or
government agency, subpoena or legal process; (iv) the disclosure is made to
officers or directors of the Company or its affiliates (and/or the officers and
directors of such affiliates), and to auditors, counsel, and other professional
advisors to the Company or its affiliates, or (v) the disclosure is made by a
court or arbitrator in connection with any litigation or dispute between the
Company and the IFMI Manager. Unless prohibited by law, regulation or order of a
court or other governmental or regulatory body, the IFMI Manager shall as
promptly as reasonably practicable supply the Company with a copy of any legal
process delivered to the IFMI Manager requesting Confidential Company
Information. Prior to any disclosure of Confidential Company Information, unless
prohibited by law, regulation or order of a court or other governmental or
regulatory body, the IFMI Manager shall notify the Company and shall cooperate
and not object to the Company seeking an order protecting the confidentiality of
such information.

 

2



--------------------------------------------------------------------------------

3. Exculpation

(a) The IFMI Manager (the “Indemnified Party”) shall not be liable to any
Member, the Company or their Affiliates for any action or inaction, unless such
action or inaction arises out of, or is attributable to, the gross negligence,
willful misconduct or fraud of the Indemnified Party and such action is
materially injurious to the financial condition or business reputation of the
Business, nor shall the Indemnified Party be liable to any Member, the Company
or their Affiliates for any action or inaction of any broker or agent of the
Company or its Affiliates selected by such Indemnified Party; provided, that
such broker or agent was selected, engaged or retained by such Indemnified Party
in accordance with reasonable care. Any Indemnified Party may consult with
counsel, accountants, investment bankers, financial advisers, appraisers and
other specialized, reputable, professional consultants or advisers in respect of
the affairs of the Company or its Affiliates and be fully protected and
justified in any action or inaction which is taken in accordance with the advice
or opinion of such persons; provided, that such persons shall have been selected
in accordance with reasonable care.

(b) Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 3 shall not be construed so as to relieve (or attempt to relieve) the
Indemnified Party of any liability to the extent (but only to the extent) that
such liability may not be waived, modified or limited under applicable law, but
the provisions of this Section 3 shall be construed so as to effectuate the
provisions of this Section 3 to the fullest extent permitted by law.

4. Indemnification.

(a) The Indemnified Party shall, in accordance with this Section 4, be
indemnified and held harmless by the Company and its controlled Affiliates from
and against any and all Indemnification Obligations (as defined below) arising
from any and all claims, demands, actions, suits or proceedings (civil,
criminal, administrative or investigative), actual or threatened, in which such
Indemnified Party may be involved, as a party or otherwise, by reason of such
Indemnified Party’s service to or on behalf of, or management of the affairs of,
the Company and its Affiliates, or rendering of advice or consultation with
respect thereto, or which relate to the Company or its Affiliates or any of
their properties, business or affairs; provided, that such Indemnification
Obligation resulted from the action or inaction of such Indemnified Party that
did not constitute gross negligence, willful misconduct or fraud which, in each
such case, was materially injurious to the financial condition or business
reputation of the Business and provided, further, that the Indemnified Party
shall not be entitled to indemnification hereunder for any acts, omissions or
transactions for which an officer or director of a Delaware corporation may not
be relieved of liability under the Delaware General Corporation Law. The Company
and its controlled Affiliates shall also indemnify and hold harmless the
Indemnified Party from and against any Indemnification Obligation suffered or
sustained by the Indemnified Party by reason of any action or inaction of any
broker or agent of the Company selected by such Indemnified Party; provided,
however, that such broker or agent was selected, engaged or retained by such
Indemnified Party in accordance with reasonable care. The termination of a
proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere, or its equivalent, shall not, of itself, create a presumption that
such Indemnification Obligation resulted from the gross negligence, willful
misconduct or fraud, or lack of reasonable care, of the Indemnified Party or
that the act, omission or transaction was one for which an officer or director

 

3



--------------------------------------------------------------------------------

of a Delaware corporation may not be relieved of liability under the Delaware
General Corporation Law. Subject to Section 14.15 of the Agreement, expenses
(including legal and other professional fees and disbursements) incurred in
connection with this Section 4 shall be paid by the Company as and when incurred
by the Indemnified Party. “Indemnification Obligations” means costs, losses,
claims, damages, liabilities, expenses (including reasonable legal and other
professional fees and disbursements), judgments, fines, settlements and other
amounts, collectively.

(b) The indemnification provided by this Section 4 shall not be deemed to be
exclusive of any other rights to which the Indemnified Party may be entitled
under any agreement, or as a matter of law, or otherwise, both as to action in
the Indemnified Party’s official capacity and to action in another capacity,
(ii) shall continue after the Indemnified Party has ceased to have an official
capacity with respect to the Company or its Affiliates for acts or omissions
that occurred during such official capacity or otherwise when acting at the
request of the Company or its Affiliates, and (iii) shall inure to the benefit
of the heirs, successors and assigns of such Indemnified Party.

(c) Notwithstanding any of the foregoing to the contrary, the provisions of this
Section 4 shall not be construed so as to provide for the indemnification of the
Indemnified Party for any liability to the extent (but only to the extent) that
such indemnification would be in violation of applicable law or that such
liability may not be waived, modified or limited under applicable law, but the
provisions of this Section 4 shall be construed so as to effectuate the
provisions of this Section 4 to the fullest extent permitted by law.

5. Successors and Assigns. Except as otherwise provided herein, this Joinder
shall bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns.

6. Counterparts. This Joinder may be executed in separate counterparts each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.

7. Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF DELAWARE.

*    *    *    *    *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.

 

PRINCERIDGE PARTNERS LLC

By:    

Name:

 

Title:

 



--------------------------------------------------------------------------------

[Insert IFMI Manager Name]

   

Name: